

























AMENDED AND RESTATED
MASTER LOAN AGREEMENT


by and among


HOMELAND ENERGY SOLUTIONS, LLC




and




HOME FEDERAL SAVINGS BANK






















dated
as of
June 29, 2017


        


GP:4879178v4                                                i

--------------------------------------------------------------------------------













AMENDED AND RESTATED
MASTER LOAN AGREEMENT




THIS AMENDED AND RESTATED MASTER LOAN AGREEMENT (this “Agreement”) is dated to
be effective as of June 29, 2017, by and between HOME FEDERAL SAVINGS BANK, a
federally chartered stock savings bank organized under the laws of the United
States (“Lender”) and HOMELAND ENERGY SOLUTIONS, LLC, an Iowa limited liability
company (“Borrower”).
RECITALS


A.    Borrower has requested Lender extend to it various credit facilities for
the purposes of refinancing certain existing indebtedness and to finance certain
expansion projects associated with its ethanol production facility located near
the city of New Hampton, Chickasaw County, Iowa.


B.    Borrower had previously borrowed certain funds from Lender under that
certain Master Loan Agreement dated as of November 30, 2007 (the “Original Loan
Agreement”) and related supplements and promissory notes for the purpose of
acquiring and constructing the aforementioned ethanol production facility; and
this Agreement is meant to amend and restate the Original Loan Agreement but is
not a novation thereof.


C.    Lender has agreed to make such loans to Borrower, upon the terms and
subject to the conditions set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, intending to be legally bound
hereby, and in consideration of Lender making one or more loans to Borrower,
Lender and Borrower agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING MATTERS


Section 1.01.    Certain Defined Terms. All capitalized terms used in this
Agreement and in the Supplements shall have the following meanings. Terms not
otherwise defined in this Agreement shall have the meanings attributed to such
terms in the Uniform Commercial Code, as amended from time to time (the “UCC”).
All references to dollar amounts shall mean amounts in lawful money of the
United States of America.
    
“Advances” means the Loans or Letters of Credit provided to Borrower pursuant to
this Agreement and the Supplements.


“Affiliate” means, as to any Person, any other Person: (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds ten


GP:4879178v4                                                i

--------------------------------------------------------------------------------





percent (10%) or more of any class of voting stock or membership interests
(units) of such Person; or (c) ten percent (10%) or more of the voting stock or
membership interests (units) of which is directly or indirectly beneficially
owned or held by the Person in question. The term “control” means the
possession, directly or indirectly, of the power to direct or cause direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise; provided, however, in no event shall
Lender or any Bank be deemed an Affiliate of Borrower or any of their
subsidiaries.


“Agreement” means this Amended and Restated Master Loan Agreement dated as of
June 29, 2017, as it may be amended, restated, or otherwise modified or
supplemented from time to time, together with all exhibits and schedules
attached to or made a part hereof from time to time.


“Allowed Distributions” has the meaning specified in Section 5.02(b).


“Borrower” means Homeland Energy Solutions, LLC, an Iowa limited liability
company.


“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of the State of
Minnesota, or are in fact closed in, the state where Lender’s office is located
and, if such day relates to any LIBOR Rate, means any such day on which dealings
in dollar deposits are conducted by and between banks in the applicable offshore
dollar interbank market.


“Capital Expenditures” means, for any period, the sum of all amounts that would,
in accordance with GAAP, be included as additions to property, plant and
equipment on a statement of cash flows for Borrower during such period, with
respect to: (a) the acquisition, construction, improvement, replacement or
betterment of land, buildings, machinery, equipment or of any other fixed assets
or leaseholds; or (b) other capital expenditures and other uses recorded as
capital expenditures having substantially the same effect.


“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.


“Closing Date” means June 29, 2017.


“Collateral” means and includes, without limitation, all property and assets
granted as collateral security for the Loans or other indebtedness, in favor of
Lender, whether real or Personal Property, whether granted directly or
indirectly, whether granted now or in the future, and whether granted in the
form of a security interest, mortgage, assignment of rents, deed of trust,
assignment, pledge, chattel mortgage, chattel trust, factor’s lien, equipment
trust, conditional sale, trust receipt, lien, charge, lien or title retention
contract, lease or consignment intended as a security device, or any other
security or lien interest whatsoever; whether created by law, contract or
otherwise.




GP:4879178v4                                                i

--------------------------------------------------------------------------------





“Commitment” means the respective amounts committed to by Lender under this
Agreement, the Supplements and the Notes.


“Completion Certificate” means a certificate in form and substance reasonably
acceptable to Lender, executed by Borrower and General Contractor stating that
the Project is completed and that the processing equipment and fixtures are
fully operational.


“Completion Date” means the earlier of (i) December 31, 2017, or (ii) the date a
Completion Certificate is issued for the Project executed by Borrower and
General Contractor.


“Compliance Certificate” means a certificate of the treasurer, or any other
officer reasonably acceptable to Lender, of Borrower, substantially in the form
attached hereto as Exhibit A, setting forth the calculations of current
financial covenants and: (a) stating that the Financial Statements are true and
correct and, other than the unaudited interim financial statements, have been
prepared in accordance with GAAP; (b) stating whether they have knowledge of the
occurrence of any Event of Default under this Agreement, and if so, stating in
reasonable detail the facts with respect thereto; and (c) reaffirming and
ratifying the representations and warranties, as of the date of the certificate,
contained in this Agreement.


“Construction Contracts” means any and all material contracts, written or oral,
between Borrower and any Contractor and any subcontractor and between any of the
foregoing and any other person or entity relating in any way to the construction
of the Project, including the performing of labor or the furnishing of standard
or specially fabricated materials in connection therewith.


“Contractor” means and includes any person or entity, including, without
limitation, the General Contractor, engaged to work on or to furnish labor,
materials or supplies for the Project.


“Current Portion of Long Term Debt” means that portion of Funded Debt payable
within one year from the date of such determination, determined in accordance
with GAAP.


“Debt” means: (A) indebtedness for borrowed money or for the deferred purchase
price of property or services; (B) obligations as lessee under leases which
shall have been or should be, in accordance with GAAP, recorded as capital
leases; (C) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clause (A) or (B) above or (E)
through (G) below; (D) liabilities in respect of unfunded vested benefits under
plans covered by Title IV of ERISA; (E) indebtedness in respect of mandatory
redemption or mandatory dividend rights on equity interests but excluding
dividends payable solely in additional equity interests; (F) all obligations of
a Person, contingent or otherwise, for the payment of money under any
noncompete, consulting or similar agreement entered into with the seller of a
company or its assets or any other similar


GP:4879178v4                                                i

--------------------------------------------------------------------------------





arrangements providing for the deferred payment of the purchase price for an
acquisition permitted hereby or an acquisition consummated prior to the date
hereof; and (G) all obligations of a Person under any Hedging Agreement.


“Debt Service Coverage Ratio” means the quotient equal to: (i) the Borrower’s
EBITDA plus equity contributions; divided by (ii) the sum of the Borrower’s
current maturities of long term debt (excluding the outstanding principal
balance of the Term Revolving Loan in the 12 months prior to the Maturity Date),
plus interest expense, plus dividends and Distributions.


“Default Rate” means the lesser of: (a) the Maximum Rate; or (b) the rate per
annum which shall from day-to-day be equal to two percent (2%) in excess of the
then applicable rate of interest under any Supplement or Note.


“Deposit Account” means and includes without limitation all deposit accounts
established and maintained by Lender for Borrower at Home Federal Savings Bank,
or at any other financial institution approved in advance by Lender, during the
term of this Agreement.


“Distribution” means any dividend, distribution, payment, or transfer of
property by Borrower to any member of Borrower, including tax distributions made
to member of Borrower; provided, however, Distribution shall not include
payments made to any member of Borrower for sale and delivery of corn to
Borrower at market rates.


“EBITDA” means for any period, the total of the following each calculated
without duplication for Borrower for such period: (i) net income from
operations; plus (ii) any provision for (or less any benefit from) income taxes
included in determining such net income; plus (iii) Interest Expense deducted in
determining such net income; plus (iv) amortization and depreciation expense
deducted in determining such net income.


“Environmental Laws” means all laws and regulations relating to environmental,
health, safety and land use matters applicable to any property.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“Event of Default” has the meaning specified in Section 6.01.
    
“Extraordinary Items” means items which are material and significantly different
from Borrower’s typical business activities, determined in accordance with GAAP.


“Financial Statements” has the meaning specified in Section 5.01(c).


“Food Security Act” means the Food Security Act of 1985, 7 U.S.C. §1631, as
amended, and the regulations promulgated thereunder.






GP:4879178v4                                                i

--------------------------------------------------------------------------------





“Fourth Supplement” means that certain Amended and Restated Fourth Supplement to
Master Loan Agreement (Term Loan) of even date herewith, as the same may be
amended, restated or otherwise modified from time to time hereafter.


“Funded Debt” means the principal amount of all Debt of Borrower having a final
maturity of more than one year from the date of origin thereof (or which is
renewable or extendible at the option of the obligor for a period or periods
more than one year from the date of origin) excluding, however, the principal
amount due under any Term Revolving Note or any other line of credit used by
Borrower for working capital purposes, all determined in accordance with GAAP
for the period in question.


“GAAP” means generally accepted accounting principles, consistently applied.


“General Contractor” means ICM, Inc., and its successors and permitted assigns.


“Governmental Authority” means and includes any and all courts, boards,
agencies, commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipality, city, or
otherwise) whether now or hereafter in existence.
    
“Income Taxes” means the applicable state, local or federal tax on the net
income of Borrower.


“Intellectual Property” has the meaning specified in Section 4.01(p).
    
“Interest Expense” means for any period, the total interest expense of Borrower
calculated on a consolidated basis.


“Interest Period” means (for each Loan) (a) initially, the period beginning on
(and including) the date on which the Loan is made and ending on (but excluding)
the first day of the next calendar month thereafter; and (b) thereafter, each
period commencing on the first day of each succeeding calendar month thereafter
and ending on the last day of such month. Notwithstanding the foregoing: (a) any
Interest Period which would otherwise extend beyond the Maturity Date shall end
on the Maturity Date, and (b) other than the initial Interest Period and the
final Interest Period, no Interest Period shall have a duration of less than one
(1) month.


“Inventory” means all of Borrower’s inventory, as such term is defined in the
UCC, whether now owned or hereafter acquired, whether consisting of whole goods,
spare parts or components, supplies or materials, whether acquired, held or
furnished for sale, for lease or under service contracts or for manufacture or
processing, and wherever located.


“Lender” means Home Federal Savings Bank, and its successors and assigns.


“Letter of Credit” means a letter of credit issued by Lender pursuant to the
terms and conditions of this Agreement and Second Supplement.
 


GP:4879178v4                                                i

--------------------------------------------------------------------------------





“Letter of Credit Liabilities” means, at any time, the aggregate maximum amount
available to be drawn under all outstanding Letters of Credit (in each case,
determined without regard to whether any conditions to drawing could then be
met) and all unreimbursed drawings under Letters of Credit.


“LIBOR Rate” (London Interbank Offered Rate) means the rate (rounded upward to
the nearest sixteenth and adjusted for reserves required on Eurocurrency
Liabilities (as hereinafter defined) for banks subject to FRB Regulation D (as
hereinafter defined) or required by any other federal law or regulation), quoted
by the British Bankers Association (the “BBA”) at 11:00 a.m. London time two
Banking Days (as hereinafter defined) before the commencement of the Interest
Period for the offering of U.S. Dollar deposits in the London interbank market
for an Interest Period of one month, as published by Bloomberg or another major
information vendor listed on BBA’s official website. “Banking Day” shall mean a
day on which Lender is open for business, dealings in U.S. dollar deposits are
being carried out in the London interbank market, and banks are open for
business in New York City and London, England. “Eurocurrency Liabilities” has
the meaning as set forth in FRB Regulation D. “FRB Regulation D” means
Regulation D as promulgated by the Board of Governors of the Federal Reserve
System, 12 CFR Part 204, as amended from time to time.


“Loan” or “Loans” means and includes the Term Loan, the Term Revolving Loan, and
any other financial accommodations extended to Borrower by Lender pursuant to
the terms of this Agreement and any Supplement.


“Loan and Carrying Charges” means all commitment fees to Lender, brokerage fees,
standby fees, interest charges, service fees, attorneys’ fees, contractors’
fees, developers’ fees, funding fees, title insurance fees and charges,
recording fees, registration taxes, real estate taxes, special assessments,
insurance premiums, and utility charges incurred by Borrower in the construction
of the Project and issuance of the Notes and any other costs incurred in the
development of the Project.


“Loan Documents” means this Agreement, any and all Supplements, the Notes,
Letters of Credit, the Security Agreement, the Mortgage and all other
agreements, documents, instruments, and certificates of Borrower delivered to,
or in favor of, Lender under this Agreement or in connection herewith or
therewith, including, without limitation, all agreements, documents,
instruments, and certificates delivered in connection with the extension of
Advances by Lender.


“Loan Obligations” means all obligations, indebtedness, and liabilities of
Borrower to Lender, including the Reimbursement Obligations, arising pursuant to
any of the Loan Documents, whether now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, the obligation of Borrower to repay the Advances, interest on the
Advances, and all fees, costs, and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) provided for in the Loan Documents.


GP:4879178v4                                                i

--------------------------------------------------------------------------------









“Long Term Debt” means indebtedness that matures more than one year after the
date of determination thereof.


“Long Term Marketing Agreement” means any contract, agreement or understanding
of Borrower having a term of one year or more after the date of determination
thereof relating to the sale of any raw materials, inventory, products or
by-products of Borrower.


“Maintenance Capital Expenditures” means all Capital Expenditures made in the
ordinary course of business to maintain existing business operations of Borrower
in any fiscal year, determined in accordance with GAAP.


“Material Adverse Effect” means any set of circumstances or events which: (i)
has or could reasonably be expected to have any material adverse effect upon the
validity or enforceability of any Loan Documents or any material term or
condition contained therein; (ii) is or could reasonably be expected to be
material and adverse to the condition (financial or otherwise), business assets,
operations, or property of Borrower; or (iii) materially impairs or could
reasonably be expected to materially impair the ability of Borrower to perform
the obligations under the Loan Documents.


“Material Contract” means (i) any contract or other agreement, written or oral,
of Borrower or its subsidiaries involving monetary liability of or to any such
person in an amount in excess of $3,000,000.00 per annum; and (ii) any other
contract or agreement, written or oral, of Borrower or any of its subsidiaries
the failure to comply with which could reasonably be expected to have a Material
Adverse Effect on Borrower or its subsidiaries; provided, however, that any
contract or agreement which is terminable by a party other than Borrower or its
subsidiaries without cause upon notice of 90 days or less shall not be
considered a Material Contract.


“Maturity Date” means December 31, 2022.


“Maximum Rate” means the maximum nonusurious interest rate, if any, at any time,
or from time to time, that may be contracted for, taken, reserved, charged or
received under applicable state or federal laws.


“Mortgage” means that certain Third Amended and Restated Mortgage of even date
herewith, pursuant to which a mortgage interest shall be given by Borrower to
Lender in the Real Property to secure payment to Lender of the Loan Obligations.


“Net Income” means net income as determined in accordance with GAAP.


“Note” or “Notes” means and includes the Term Note, the Term Revolving Note and
all other promissory notes executed and delivered to Lender by Borrower pursuant
to the terms of this Agreement and any Supplement as the same may be amended,
restated or otherwise modified, supplemented, extended or restated from time to
time.


    


GP:4879178v4                                                i

--------------------------------------------------------------------------------





“Ordinary Trade Payable Dispute” means trade accounts payable, in an aggregate
amount not in excess of $1,000,000.00 with respect to Borrower, and with respect
to which: (a) there exists a bona fide dispute between Borrower and the vendor;
(b) Borrower is contesting the same in good faith by appropriate proceedings;
and (c) Borrower has established appropriate reserves on its financial
statements.


“Permitted Liens” shall have the meaning ascribed to the term in Section
5.02(a).
    
“Person” means any individual, corporation, business trust, association,
company, partnership, joint venture, governmental authority, or other entity.
    
“Personal Property” means all buildings, structures, equipment, fixtures,
improvements, building supplies and materials and other personal property now or
hereafter attached to, located in, placed in or necessary to the use of the
improvements on the Real Property including, but without being limited to, all
machinery, fixtures, equipment, furnishings, and appliances, as well as all
renewals, replacements, additions, and substitutes thereof, and all products and
proceeds thereof, and including without limitation all accounts, instruments,
chattel paper, other rights to payment, money, deposit accounts, insurance
proceeds and general intangibles of Borrower, whether now owned or hereafter
acquired.


“Plans and Specifications” means the final plans and specifications for the
construction of the Project, to be prepared by the General Contractor and all
amendments and modifications and supplements thereof.
    
“Project” means any and all buildings, structures, fixtures, and other
improvements made to the Real Property as part of the 35 million gallon capacity
expansion project at Borrower ethanol production facility in Chickasaw County,
Iowa, for which a portion of the Term Loan is being extended to Borrower
hereunder.


“Real Property” means that real property located in the County of Chickasaw,
State of Iowa, owned by Borrower, and described in Schedule 3.01(d).


“Reimbursement Obligation” means the obligation of Borrower to reimburse Lender
for any demand for payment or drawing under a Letter of Credit.


“Reinvestment Distributions” has the meaning specified in Section 5.02(b).


“Related Documents” means and includes without limitation all promissory notes,
credit agreements, loan agreements, supplements, guaranties, security
agreements, mortgages, deeds of trust, assignments and all other instruments,
agreements and documents, whether now or hereafter existing, executed in
connection with the indebtedness.


“SARA” means the Superfund Amendment and Reauthorizations Act of 1986, as
amended.


    


GP:4879178v4                                                i

--------------------------------------------------------------------------------





“Second Supplement” means that certain Amended and Restated Second Supplement to
Master Loan Agreement (Term Revolving Loan) of even date herewith, as the same
may be amended, restated or otherwise modified from time to time hereafter.


“Security Agreement” means and includes, without limitation, that certain
Security Agreement dated as of November 30, 2007, between Borrower and Lender,
and all other agreements, promises, covenants, arrangements, understandings, or
other agreements, whether created by law, contract, or otherwise, which
evidence, govern, represent, or create a Security Interest, as the same has been
and may hereafter be amended, restated, reaffirmed or otherwise modified.


“Security Interest” means and includes without limitation any type of collateral
security, whether in the form of a lien, charge, mortgage, assignment of rents,
deed of trust, assignment, pledge, chattel mortgage, chattel trust, factor’s
lien, equipment trust, conditional sale, trust receipt, lien or title retention
contract, lease or consignment intended as a security device, or any other
security or lien interest whatsoever, whether created by law, contract, or
otherwise.


“Supplement/Supplements” has the meaning set forth in Section 2.01 of this
Agreement.


“Tangible Net Worth” means the excess of total assets over total liabilities,
total assets and total liabilities each to be determined in accordance with
GAAP, excluding, however, from the determination of total assets: (i) goodwill,
organizational expenses, research and development expenses, trademarks, trade
names, copyrights, patents, patent applications, licenses and rights in any
thereof, and other similar intangibles; (ii) treasury stock; (iii) securities
which are not readily marketable; (iv) cash held in a sinking or other analogous
fund established for the purpose of redemption, retirement or prepayment of
capital stock or Debt; (v) any write-up in the book value of any asset resulting
from a revaluation thereof subsequent to the Closing Date; (vi) amortized
start-up costs; and (vii) any items not included in clauses (i) through (vi)
above which are treated as intangibles in conformity with GAAP.


“Term Loan” means that certain amortizing term loan being extended by the Lender
to Borrower in the amount of $30,000,000.00, pursuant to the terms and
conditions provided for in this Agreement, the Term Note, and the Fourth
Supplement.


“Term Note” means that certain Term Note of even date herewith, evidencing the
Term Loan, as the same may be amended, restated or otherwise modified, extended
or replaced.


“Term Revolving Loan” means that certain revolving Loan from Lender to Borrower
in the amount not to exceed $30,000,000.00, pursuant to the terms and conditions
provided for in this Agreement, the Term Revolving Note, and the Second
Supplement.


“Term Revolving Note” means that certain Amended and Restated Term Revolving
Note of even date herewith, evidencing the Term Revolving Loan, as the same may
be amended, restated or otherwise modified, extended or replaced.




GP:4879178v4                                                i

--------------------------------------------------------------------------------





“Working Capital” means current assets of Borrower, as defined according to
GAAP, plus the unused portion of the Term Revolving Loan Commitment (as defined
in the Second Supplement), less current liabilities of Borrower, as defined
according to GAAP.


Section 1.02.    Accounting Matters. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP, except as otherwise
stated herein. To enable the ready and consistent determination of compliance by
Borrower with its obligations under this Agreement, Borrower will not change the
manner in which either the last day of its fiscal year or the last days of the
first three fiscal quarters of its fiscal years is calculated.


Section 1.03.    Construction. Wherever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate. The headings, captions or
arrangements used in any of the Loan Documents are, unless specified otherwise,
for convenience only and shall not be deemed to limit, amplify or modify the
terms of the Loan Documents, nor affect the meaning thereof.


ARTICLE II
AMOUNTS AND TERMS OF THE LOANS


Section 2.01.    Supplements. In the event Borrower desires to borrow from
Lender and Lender is willing to lend to Borrower, or in the event Lender and
Borrower desire to consolidate any existing loans hereunder, Lender and
Borrower, will enter into a supplement to this Agreement (each supplement, as it
may be amended, modified, supplemented, extended or restated from time to time,
a “Supplement” and, collectively, the “Supplements”). Each Supplement will set
forth Lender’s commitment to make a Loan to Borrower, the amount of the Loan(s),
the purpose of the Loan(s), the interest rate or rate options applicable to the
Loan(s), the repayment terms of the Loan(s), and any other terms and conditions
applicable to the Loan(s). Each Supplement will also be accompanied by a Note
evidencing the Loan extended to the Borrower under this Agreement and the
applicable Supplement. Each Loan will be governed by the terms and conditions
contained in this Agreement, the Note and the Supplement relating to that Loan.
Section 2.02.    Intentionally Omitted.


Section 2.03.    Term Revolving Loan. Subject to the terms and conditions of
this Agreement, the Second Supplement, the Term Revolving Note, and in reliance
upon the representations and warranties set forth in this Agreement, Lender has
agreed to lend to Borrower and Borrower has agreed to borrow from Lender, as of
the Closing Date, and from time to time thereafter, on a revolving basis an
amount not to exceed $30,000,000.00, for cash and inventory management purposes.
Such amount shall be loaned by Lender pursuant to the terms and conditions set
forth in this Agreement and the Second Supplement.


Section 2.04.    Term Loan. Subject to the terms and conditions of this
Agreement, the Fourth Supplement, and the Term Note, and in reliance upon the
representations and warranties set forth in this Agreement, Lender has agreed to
lend to Borrower and Borrower has agreed to borrow from Lender as of the Closing
Date, an amount not to exceed $30,000,000.00, to refinance


GP:4879178v4                                                i

--------------------------------------------------------------------------------





certain existing indebtedness of the Borrower to the Lender and to finance a
portion of the costs, fees and expenses associated with the Project. Such amount
shall be made available by Lender pursuant to the terms and conditions set forth
in this Agreement, the Term Note, and the Fourth Supplement.


Section 2.05.    Intentionally Omitted.


Section 2.06.    Letter of Credit Procedures / Fees / Reimbursement. All Letters
of Credit that are issued under this Agreement and any Supplements are subject
to the following:


(a)    Letter of Credit Request Procedure. Borrower shall give Lender
irrevocable prior notice (effective upon receipt) on or before 3:00 P.M.
(Minneapolis, Minnesota time) on the Business Day three Business Days prior to
the date of the requested issuance of a Letter of Credit specifying the
requested amount, expiry date and issuance date of each Letter of Credit to be
issued and the nature of the transactions to be supported thereby. Any such
notice received after 3:00 P.M. (Minneapolis, Minnesota time) on a Business Day
shall be deemed to have been received and be effective on the next Business Day.
Each Letter of Credit shall be substantially in the form of Exhibit D, have an
expiration date that occurs on or before the “Termination Date” (as such date is
defined in the Supplements), shall be payable in U.S. dollars, must be
satisfactory in form and substance to Lender, and shall be issued pursuant to
such documentation as Lender may require, including, without limitation,
Lender’s standard form letter of credit request and reimbursement agreement;
provided that, in the event of any conflict between the terms of such agreement
and the other Loan Documents, the terms of the other Loan Documents shall
control.


(b)    Letter of Credit Fees. Borrower shall pay to Lender for (i) all fees,
costs, and expenses of Lender arising in connection with any Letter of Credit,
including Lender’s customary fees for amendments, transfers, and drawings on
Letters of Credit; and (ii) on the date of the issuance of the Letter of Credit,
and at the anniversary date of issuance of such Letter of Credit if still
outstanding, an issuance fee equal to 150 basis points, on an annualized basis,
of the maximum amount available to be drawn under the Letter of Credit.


(c)    Funding of Drawings. Upon receipt from the beneficiary of any Letter of
Credit of any demand for payment or other drawing under such Letter of Credit,
the Lender shall promptly notify Borrower as to the amount to be paid as a
result of such demand or drawing and the respective payment date. Any notice
pursuant to the forgoing sentence shall specify the amount to be paid as a
result of such demand or drawing and the respective payment date.


(d)    Reimbursements. After receipt of the notice delivered pursuant to
clause (c) of this Section 2.06 with respect to a Letter of Credit, Borrower
shall be irrevocably and unconditionally obligated to reimburse Lender for any
amounts paid by Lender upon any demand for payment or drawing under the
applicable Letter of Credit, without presentment, demand, protest, or other
formalities of any kind other than the notice required by clause (c) of this
Section 2.06. Such reimbursement shall occur no later than 3:00 P.M.
(Minneapolis, Minnesota time) on the date of payment under the applicable Letter
of Credit if the notice under clause (c) of this Section 2.06 is received by
2:00 P.M. (Minneapolis, Minnesota time) on such


GP:4879178v4                                                i

--------------------------------------------------------------------------------





date or by 11:00 A.M. (Minneapolis, Minnesota time) on the next Business Day, if
such notice is received after 2:00 P.M. (Minneapolis, Minnesota time). All
payments on the Reimbursement Obligations (including any interest earned
thereon) shall be made to Lender for the account of Lender in U.S. dollars and
in immediately available funds, without set-off, deduction, or counterclaim.


(e)    Reimbursement Obligations Absolute. The Reimbursement Obligations of
Borrower under this Agreement shall be absolute, unconditional, and irrevocable,
and shall be performed strictly in accordance with the terms of the Loan
Documents under all circumstances whatsoever and Borrower hereby waives any
defense to the payment of the Reimbursement Obligations based on any
circumstance whatsoever, including, without limitation, in any case, the
following circumstances: (i) any lack of validity or enforceability of any
Letter of Credit or any other Loan Document; (ii) any amendment or waiver of or
any consent to departure from any Loan Document; (iii) the existence of any
claim, set-off, counterclaim, defense, or other rights which any Borrower or any
other Person may have at any time against any beneficiary of any Letter of
Credit, Lender or any other Person, whether in connection with any Loan Document
or any unrelated transaction; (iv) any statement, draft, or other documentation
presented under any Letter of Credit proving to be forged, fraudulent, invalid,
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect whatsoever; (v) payment by Lender under any Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; or (vi) any other circumstance
whatsoever, whether or not similar to any of the foregoing; provided that
Reimbursement Obligations with respect to a Letter of Credit may be subject to
avoidance by a Borrower if Borrower proves in a final non-appealable judgment
that it was damaged and that such damage arose directly from Lender’s willful
misconduct or gross negligence in determining whether the documentation
presented under the Letter of Credit in question complied with the terms
thereof.


(f)    Issuer Responsibility. Borrower assumes all risks of the acts or
omissions of any beneficiary of any Letter of Credit with respect to its use of
such Letter of Credit. Neither Lender, nor any of its respective officers or
directors shall have any responsibility or liability to Borrower or any other
Person for: (a) the failure of any draft to bear any reference or adequate
reference to any Letter of Credit, or the failure of any documents to accompany
any draft at negotiation, or the failure of any Person to surrender or to take
up any Letter of Credit or to send documents apart from drafts as required by
the terms of any Letter of Credit, or the failure of any Person to note the
amount of any instrument on any Letter of Credit, each of which requirements, if
contained in any Letter of Credit itself, it is agreed may be waived by Lender;
(b) errors, omissions, interruptions, or delays in transmission or delivery of
any messages; (c) the validity, sufficiency, or genuineness of any draft or
other document, or any endorsement(s) thereon, even if any such draft, document
or endorsement should in fact prove to be in any and all respects invalid,
insufficient, fraudulent, or forged or any statement therein is untrue or
inaccurate in any respect; (d) the payment by Lender to the beneficiary of any
Letter of Credit against presentation of any draft or other document that does
not comply with the terms of the Letter of Credit; or (e) any other circumstance
whatsoever in making or failing to make any payment under a Letter of Credit.
The Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.




GP:4879178v4                                                i

--------------------------------------------------------------------------------





Section 2.07.    Intentionally Omitted.


Section 2.08.    Default Interest. In addition to the rights and remedies set
forth in this Agreement and notwithstanding any Note: (i) if Borrower fails to
make any payment to Lender when due, then at Lender’s option in each instance,
such obligation or payment shall bear interest from the date due to the date
paid at 2% per annum in excess of the rate of interest that would otherwise be
applicable to such obligation or payment; (ii) upon the occurrence and during
the continuance of an Event of Default beyond any applicable cure period, if
any, at Lender’s option in each instance, the unpaid balances of the Loans shall
bear interest from the date of the Event of Default or such later date as Lender
shall elect at 2% per annum in excess of the rate(s) of interest that would
otherwise be in effect on the Loans under the terms of the applicable Note;
(iii) after the maturity of any Loan, whether by reason of acceleration or
otherwise, the unpaid principal balance of the Loan (including without
limitation, principal, interest, fees and expenses) shall automatically bear
interest at 2% per annum in excess of the rate of interest that would otherwise
be in effect on the Loan under the terms of the applicable Note until paid in
full. Interest payable at the Default Rate shall be payable from time to time on
demand or, if not sooner demanded, on the last day of each calendar month.


Section 2.09.    Late Charge. If any payment of principal or interest due under
the Supplements or the Notes is not paid within ten (10) days of the due date
thereof, Borrower shall, in addition to such amount, pay a late charge equal to
five percent (5%) of the amount of such payment.


Section 2.10.    Prepayment of Loans. Borrower may, at any time and from time to
time, upon fifteen (15) days advance written notice to Lender, prepay the
outstanding amount of the Loans in whole or in part with accrued interest to the
date of such prepayment on the amount prepaid, without penalty or premium,
except as and to the extent specifically provided in this Section 2.10. In the
event that the Term Loan is refinanced at any time during the first thirty six
(36) months following the Closing Date, Borrower shall pay a prepayment fee for
the amount(s) refinanced equal to the “Make Whole Prepayment Fee” (defined
below). Any prepayment does not otherwise affect Borrower’s obligation to pay
any other fees payable under this Agreement.


The “Make Whole Prepayment Fee” shall be an amount calculated as follows:
compare the Initial Reference Rate to the Final Reference Rate; (A) if the
Initial Reference Rate is less than or equal to the Final Reference Rate, the
prepayment fee is zero ($0.00); (B) if the Initial Reference Rate is greater
than the Final Reference Rate, the prepayment fee shall be calculated as
follows: (i) calculate an amortization schedule using the Initial Reference
Rate, the amount of the principal prepayment, the prepayment date and the
Maturity Date; because the “Fee End Date” (the third anniversary of the Closing
Date) is prior to the Maturity Date, for purposes of the calculation it is
assumed that all scheduled repayments of principal due on or after the Fee End
Date are paid on the Fee End Date; (ii) calculate the interest payment which
will accrue on the advance payment of principal through the Fee End Date at the
Initial Reference Rate (“Initial Interest Amounts”); (iii) calculate the
interest payment which will accrue on the advance payment of principal through
the Fee End Date at the Final Reference Rate (“Final Interest Amounts”); (iv)
calculate the “Differential Interest Amount” for each interest payment due


GP:4879178v4                                                i

--------------------------------------------------------------------------------





through the Fee End Date by subtracting the Final Interest Amount from the
Initial Interest Amount for each such payment; and (v) calculate the discounted
present value of each Differential Interest Amount using the Final Reference
Rate as the discount rate. The prepayment fee shall be the sum of the discounted
present value of each Differential Interest Amount. As used in this subsection,
“Initial Reference Rate” means the annualized interest rate charged to Borrower
on the Term Loan on the proposed prepayment date; and “Final Reference Rate”
means the annualized interest rate Lender would allocate to fund a new advance,
on the date of prepayment, with similar scheduled repayment of principal from
the time of the advance payment through the Fee End Date, assuming all scheduled
repayments of principal due on or after the Fee End Date are paid on the Fee End
Date. No prepayment fee shall be due to Lender for advance payments of principal
made after the Fee End Date.


Section 2.11.    Changes in Law Rendering Certain LIBOR Rate Loans Unlawful. In
the event that any change in any applicable law (including the adoption of any
new applicable law) or any change in the interpretation of any applicable law by
any judicial, governmental or other regulatory body charged with the
interpretation, implementation or administration thereof, should make it (or in
the good-faith judgment of Lender should raise a substantial question as to
whether it is) unlawful for Lender to make, maintain or fund LIBOR Rate loans,
then: (a) Lender shall promptly notify each of the other parties hereto; and
(b) the obligation of Lender to make LIBOR Rate loans of such type shall, upon
the effectiveness of such event, be suspended for the duration of such
unlawfulness. During the period of any suspension, Lender shall make loans to
Borrower that are deemed lawful and that as closely as possible reflect the
terms of this Agreement.


Section 2.12.    Payments and Computations.


(a)    Method of Payment. Except as otherwise expressly provided herein, all
payments of principal, interest, and other amounts to be made by Borrower under
the Loan Documents shall be made to Lender in U.S. dollars and in immediately
available funds, without set-off, deduction, or counterclaim, not later than
2:00 P.M. (Minneapolis, Minnesota time) on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day). Borrower shall, at the
time of making each such payment, specify to Lender the sums payable under the
Loan Documents to which such payment is to be applied and in the event that
Borrower fails to so specify or if an Event of Default exists, Lender may apply
such payment and any proceeds of any Collateral to the Loan Obligations in such
order and manner as it may elect in its sole discretion.
 
(b)    Application of Funds. Lender may apply all payments received by it to the
Loan Obligations in such order and manner as Lender may elect in its sole
discretion; provided that any payments received from any guarantor or from any
disposition of any collateral provided by such guarantor shall only be applied
against obligations guaranteed by such guarantor.


(c)    Payments on a Non-Business Day. Whenever any payment under any Loan
Document shall be stated to be due on a day that is not a Business Day, such
payment may


GP:4879178v4                                                i

--------------------------------------------------------------------------------





be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of the payment of interest and fees, as
the case may be.


(d)    Proceeds of Collateral. All proceeds received by Lender from the sale or
other liquidation of the Collateral when an Event of Default exists shall first
be applied as payment of the accrued and unpaid fees and expenses of Lender
hereunder, including, without limitation, under Section 7.04 and then to all
other unpaid or unreimbursed Loan Obligations (including reasonable attorneys’
fees and expenses) owing to Lender and then any remaining amount of such
proceeds shall be applied to the unpaid amounts of Loan Obligations, until all
the Loan Obligations have been paid and satisfied in full or cash
collateralized. After all the Loan Obligations (including without limitation,
all contingent Loan Obligations) have been paid and satisfied in full, all
Commitments terminated and all other obligations of Lender to Borrower otherwise
satisfied, any remaining proceeds of Collateral shall be delivered to the Person
entitled thereto as directed by Borrower or as otherwise determined by
applicable law or applicable court order.


(e)    Computations. Except as expressly provided otherwise herein, all
computations of interest and fees shall be made on the basis of actual number of
days lapsed over a year of 360 days, as appropriate. Interest shall accrue from
and include the date of borrowing, but exclude the date of payment.


Section 2.13.    Maximum Amount Limitation. Anything in this Agreement, any
Supplement, any Note, or the other Loan Documents to the contrary
notwithstanding, Borrower shall not be required to pay unearned interest on any
Note or any of the Loan Obligations, or ever be required to pay interest on any
Note or any of the Loan Obligations at a rate in excess of the Maximum Rate, if
any. If the effective rate of interest which would otherwise be payable under
this Agreement, any Note or any of the other Loan Documents would exceed the
Maximum Rate, if any, then the rate of interest which would otherwise be
contracted for, charged, or received under this Agreement, any Note or any of
the other Loan Documents shall be reduced to the Maximum Rate, if any. If any
unearned interest or discount or property that is deemed to constitute interest
(including, without limitation, to the extent that any of the fees payable by
Borrower for the Loan Obligations to Lender under this Agreement, any
Supplement, any Note, or any of the other Loan Documents are deemed to
constitute interest) is contracted for, charged, or received in excess of the
Maximum Rate, if any, then such interest in excess of the Maximum Rate shall be
deemed a mistake and canceled, shall not be collected or collectible, and if
paid nonetheless, shall, at the option of the holder of such Note, be either
refunded to Borrower, or credited on the principal of such Note. It is further
agreed that, without limitation of the foregoing and to the extent permitted by
applicable law, all calculations of the rate of interest or discount contracted
for, charged or received by Lender under its Note, or under any of the Loan
Documents, that are made for the purpose of determining whether such rate
exceeds the Maximum Rate applicable to Lender, if any, shall be made, to the
extent permitted by applicable laws (now or hereafter enacted), by amortizing,
prorating and spreading during the period of the full terms of the Advances
evidenced by the Notes, and any renewals thereof all interest at any time
contracted for, charged or received by Lender in connection therewith. This
Section 2.13 shall control every other provision of all agreements among the
parties to this Agreement pertaining to the transactions contemplated by or
contained in the Loan Documents,


GP:4879178v4                                                i

--------------------------------------------------------------------------------





and the terms of this Section 2.13 shall be deemed to be incorporated in every
Loan Document and communication related thereto.


Section 2.14.    Lender Records. All advances and all payments or prepayments
made thereunder on account of principal or interest may be evidenced by Lender
in accordance with its usual practice in an account or accounts evidencing such
advances and all payments or prepayments thereunder from time to time and the
amounts of principal and interest payable and paid from time to time thereunder;
in any legal action or proceeding in respect of the Notes, the entries made in
such account or accounts shall be prima facie evidence of the existence and
amounts of all advances and all payments or prepayments made thereunder on
account of principal or interest. Lender shall provide monthly statements of
such entries to Borrower for the purpose of confirming the accuracy of such
entries.


Section 2.15.    Loan Payments. During the continuance of an Event of Default,
Lender may deduct any obligations due or any other amounts due and payable by
Borrower under the Loan Documents from any Deposit Accounts maintained with
Lender.
    
Section 2.16.    Compensation. Upon the request of Lender, Borrower shall pay to
Lender such amount or amounts as shall be sufficient (in the reasonable opinion
of Lender) to compensate it for any loss, cost, or expense (excluding loss of
anticipated profits incurred by it) as a result of: (i) any payment, prepayment,
or conversion of a LIBOR Rate loan for any reason on a date other than the last
day of the Interest Period for such Loan; or (ii) any failure by Borrower for
any reason (including, without limitation, the failure of any condition
precedent specified in Section 3.01 to be satisfied) to borrow, extend, or
prepay a LIBOR Rate loan on the date for such borrowing, extension, or
prepayment specified in the relevant notice of borrowing, extension or
prepayment under this Agreement.


Such indemnification may include any amount equal to the excess, if any, of: (a)
the amount of interest which would have accrued on the amount so prepaid, or not
so borrowed, converted or extended, for the period from the date of such
prepayment or of such failure to borrow, convert or extend to the last day of
the applicable Interest Period (or in the case of a failure to borrow, convert
or extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such loan as
provided for herein; over (b) the amount of interest (as reasonably determined
by Lender) which would have accrued to Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
LIBOR market. The covenants of Borrower set forth in this Section 2.16 shall
survive the repayment of the Loans and other obligations under the Loan
Documents hereunder.


Section 2.17    Grain Dealer’s License. Lender acknowledges that Borrower has
obtained a Class One Iowa Grain Dealer License (the “License”) from the State of
Iowa and intends to engage in activities in accordance with such License,
including, without limitation, entering into deferred pay contracts and deferred
price contracts. Borrower acknowledges that it has obtained the License and
agrees that it will conduct its activities under such License in accordance with
the provisions of the Loan Documents and all applicable laws, including, without
limitation, Iowa Code Chapter 203. Notwithstanding the forgoing, Borrower agrees
it


GP:4879178v4                                                i

--------------------------------------------------------------------------------





shall limit the deferred pay contracts and deferred grain contracts it enters
into as follows: (a) the sum of all liabilities under Borrower’s outstanding
deferred pay contracts at any point of determination shall not exceed the
aggregate sum of $25,000,000.00; and (b) the sum of all bushels of corn subject
to Borrower’s outstanding deferred price contracts at any point of determination
shall not exceed the aggregate sum 5,000,000 bushels.
    
ARTICLE III.
CONDITIONS PRECEDENT


Section 3.01.    Conditions Precedent to Funding. The obligations of Lender to
make any Advance, are subject to the conditions precedent that Lender shall have
received the following, in form and substance satisfactory to Lender, to the
extent not delivered in connection with the closing of the loan transactions
under the Original Loan Agreement:


(a)    This Agreement, duly executed by Borrower and Lender;


(b)    The Supplements, duly executed by Borrower and Lender;


(c)    The Notes duly executed by Borrower;


(d)    The Mortgage, fully executed and notarized, to secure the Loans
encumbering on a first lien basis the fee interest and/or leasehold interest of
Borrower in the Real Property and the fixtures thereon described in Schedule
3.01(d);


(e)    The Reaffirmation of Security Agreement duly executed by Borrower and in
a form as provided by Lender by which security agreement Lender is granted a
security interest by Borrower in the Collateral;


(f)    Intentionally Omitted;
    
(g)    The Environmental Indemnity Agreement, duly executed by Borrower;


(h)    A copy of the Construction Contract(s), together with copies of all
permits and government approvals relating to the construction of the Project;


(i)    Intentionally Omitted;


(j)    Copies of all Material Contracts (excluding the Agreement between Owner
and Design/Builder dated March 10, 2017, between Borrower and Nelson
Engineering, Inc.) between Borrower and third parties used in the normal
operations of Borrower, including but not limited to management agreements and
marketing agreements;


(k)    Collateral Assignments for all Material Contracts(excluding the Agreement
between Owner and Design/Builder dated March 10, 2017, between Borrower and
Nelson Engineering, Inc.), duly executed by Borrower and consented to in writing
by the other party(ies) to each such contracts;




GP:4879178v4                                                i

--------------------------------------------------------------------------------





(l)    Financing Statements in form and content satisfactory to Lender and in
proper form under the Uniform Commercial Code of all jurisdictions as may be
necessary or, in the opinion of Lender, desirable to perfect the security
interests created by the Security Agreement;


(m)    Copies of UCC, tax and judgment lien search reports listing all financing
statements and other encumbrances which name Borrower (under its present name
and any previous name) and which are filed in the jurisdictions in which
Borrower is located, organized or maintains collateral, together with copies of
such financing statements (none of which shall cover the collateral covered by
the Security Agreement);


(n)    Evidence that all other actions necessary or, in the opinion of Lender,
desirable to enable Lender to perfect and protect the security interests created
by the Security Agreement have been taken;


(o)    An ALTA mortgagee title insurance policy issued by a title insurance
company acceptable to Lender, with respect to the Real Property, assuring Lender
that the Mortgage creates a valid and enforceable encumbrance on the Real
Property, free and clear of all defects and encumbrances except Permitted Liens
and containing: (i) a comprehensive endorsement (ALTA form 9); (ii) a zoning
endorsement (ALTA form 3.1) specifying an ethanol production facility as a
permitted use for all of the parcels included in the Real Property; and (iii) a
restrictions, encroachments, minerals-owners endorsement (ALTA Form 9.2) and
(iv) such endorsements as Lender shall reasonably require. All such title
insurance policies shall be in form and substance reasonably satisfactory to
Lender and shall provide for affirmative insurance and such reinsurance as
Lender may reasonably request, all of the foregoing in form and substance
reasonably satisfactory to Lender;


(p)    Maps or plats of the Real Property certified to Lender and the title
insurance company issuing the policy referred to in Subsection 3.01(o) (the
“Title Insurance Company”) in a manner reasonably satisfactory to each of Lender
and the Title Insurance Company, dated a date reasonably satisfactory to each of
Lender and the Title Insurance Company by an independent professional licensed
land surveyor, which maps or plats and the surveys on which they are based shall
be sufficient to delete any standard printed survey exception contained in the
applicable title policy and be made in accordance with the Minimum Standard
Detail Requirements for Land Title Surveys jointly established and adopted by
the American Land Title Association and the American Congress on Surveying and
Mapping in 1992, and, without limiting the generality of the foregoing, there
shall be surveyed and shown on such maps, plats or surveys the following:
(i) the locations on such sites of all the buildings, structures and other
improvements and the established building setback lines; (ii) the lines of
streets abutting the sites and width thereof; (iii) all access and other
easements appurtenant to the sites necessary to use the sites; (iv) all
roadways, paths, driveways, easements, encroachments and overhanging projections
and similar encumbrances affecting the site, whether recorded, apparent from a
physical inspection of the sites or otherwise known to the surveyor; (v) any
encroachments on any adjoining property by the building structures and
improvements on the sites; and (vi) if the site is described as being on a filed
map, a legend relating the survey to said map;




GP:4879178v4                                                i

--------------------------------------------------------------------------------





(q)    Evidence as to: (i) whether any portion of the Real Property is in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards (a “Flood Hazard Property”); and (ii) if any portion
of the Real Property is a Flood Hazard Property: (A) whether the community in
which such Real Property is located is participating in the National Flood
Insurance Program; (B) Borrower’s written acknowledgment of receipt of written
notification from Lender (1) as to the fact that such Real Property is a Flood
Hazard Property and (2) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program; and (C) copies of insurance policies or certificates of insurance of
Borrower evidencing flood insurance satisfactory to Lender and naming Lender as
sole loss payee on behalf of Lender;
(r)    Evidence reasonably satisfactory to Lender that the Real Property and the
contemplated use of the Real Property, are in compliance in all material
respects with all applicable Laws including without limitation health and
Environmental Laws, including, but not limited to all concentrated animal
feedlot operations rules and regulations, erosion control ordinances, storm
drainage control laws, doing business and/or licensing laws, zoning laws (the
evidence submitted as to zoning should include the zoning designation made for
the Real Property, the permitted uses of the Real Property under such zoning
designation and zoning requirements as to parking, lot size, ingress, egress and
building setbacks) and laws regarding access and facilities for disabled persons
including, but not limited to, the Federal Architectural Barriers Act, the Fair
Housing Amendments Act of 1988, the Rehabilitation Act of 1973 and the Americans
with Disabilities Act of 1990;


(s)    A certificate of the secretary of Borrower together with true and correct
copies of the following: (i) the Articles of Organization of Borrower, including
all amendments thereto, certified by the Office of the Secretary of State of the
state of its organization and dated within 30 days prior to the date hereof;
(ii) the Operating Agreement of Borrower, including all amendments thereto;
(iii) the resolutions of the Board of Directors of Borrower authorizing the
execution, delivery and performance of this Agreement, the other Loan Documents,
and all documentation executed and delivered in connection therewith to which
Borrower is a party; (iv) certificates of the appropriate government officials
of the state of organization of Borrower as to its existence and good standing,
and certificates of the appropriate government officials in each state where
each corporate Borrower does business and where failure to qualify as a foreign
corporation would have a Material Adverse Effect on the business and financial
condition of Borrower, as to its good standing and due qualification to do
business in such state, each dated within 30 days prior to the date hereof; and
(v) the names of the officers of Borrower authorized to sign this Agreement and
the other Loan Documents to be executed by Borrower, together with a sample of
the true signature of each such officer;


(t)     Legal opinion of Brown, Winick, Graves, Gross, Baskerville &
Schoenebaum, P.L.C. legal counsel for Borrower, in the form acceptable to the
Lender;


(u)    Intentionally Omitted.


(v)    Evidence that the costs and expenses (including, without limitation,
attorney’s fees) referred to in Section 7.04, to the extent incurred and
invoiced, shall have been paid in full;




GP:4879178v4                                                i

--------------------------------------------------------------------------------





(w)    Satisfactory review by Lender of any pending litigation relating to
Borrower;


(y)    Satisfactory review of environmental matters relating to the Real
Property and the Project;


(z)    A schedule, certified by Borrower as accurate and complete, setting
forth: (i) the necessary licenses, permits and consents required by applicable
federal, state, and local governmental entities required for the lawful
construction and operation of the Project; and (ii) the deadlines to obtain such
licenses, permits and consents so that the Completion Date occurs as scheduled;


(aa)    A Commodity Account Control Agreement for all commodity accounts kept
and maintained by Borrower;


(bb)     Evidence that the insurance required by Sections 5.01(j) and
5.01(s)(xii) has been obtained by Borrower; and


(cc)    An assignment of Borrower’s business interruption insurance policy, duly
executed by Borrower and pursuant to which Borrower shall have assigned to
Lender all of Borrower’s right, title and interest in and to its business
interruption insurance policy, and which assignment shall have been consented to
and certified in writing by the other party(ies) to the insurance policy.


ARTICLE IV.REPRESENTATIONS AND WARRANTIES


Section 4.01    Representations and Warranties of Borrower. Borrower represents
and warrants as follows:
    
(a)    Borrower. Borrower is a limited liability company duly organized and
validly existing and in good standing under the laws of the State of Iowa and is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
would have a Material Adverse Effect on its respective financial condition or
operations. Borrower has the power and authority to own and operate its assets
and to carry on its business and to execute, deliver, and perform its
obligations under the Loan Documents to which it is or may become a party. There
are no outstanding subscriptions, options, warrants, calls, or rights (including
preemptive rights) to acquire, and no outstanding securities or instruments
convertible into, membership interests (units) of Borrower;


(b)    The Loan Documents. The execution, delivery and performance by Borrower
of the Loan Documents are within Borrower’s powers, have been duly authorized by
all necessary action, do not contravene: (i) the articles of organization or
operating agreements of Borrower; or (ii) any law or any contractual restriction
binding on or affecting Borrower, and do not result in or require the creation
of any lien, security interest or other charge or encumbrance


GP:4879178v4                                                i

--------------------------------------------------------------------------------





(other than pursuant to the terms of the Loan Documents) upon or with respect to
any of its properties;


(c)    Governmental Approvals. No consent, permission, authorization, order or
license of any Governmental Authority or of any party to any agreement to which
Borrower is a party or by which it or any of its property may be bound or
affected, is necessary in connection with the construction of the Project, the
execution, delivery, performance or enforcement of the Loan Documents or the
creation and perfection of the liens and security interest granted thereby,
except as such have been obtained and are in full force and effect or which are
required in connection with the exercise of remedies hereunder and except as
such that are not required for the construction of the Project;


(d)    Enforceability. This Agreement is, and each other Loan Document to which
Borrower is a party when delivered will be, legal, valid and binding obligations
of Borrower enforceable against Borrower in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditor’s rights generally and by general principles of equity;


(e)    Financial Condition and Operations. The balance sheet of Borrower as of
December 31, 2016, and, with respect to the period ended December 31, 2016, the
related statement of cash flow of Borrower for the fiscal period then ended,
copies of which have been furnished to Lender, fairly present in all material
respects the financial condition of Borrower as at such date, and the results of
the operations of Borrower for the period ended on such dates and since December
31, 2016, there has been no material adverse change in such condition or
operations;


(f)    Litigation. Except as described on Schedule 4.01(f), there is no pending
or threatened action or proceeding affecting Borrower or any of the transactions
contemplated hereby before any court, governmental agency or arbitrator, which
may materially adversely affect the financial condition or operations of
Borrower. As of the Closing Date, there are no outstanding judgments against
Borrower;


(g)    Use of Proceeds of Advances, etc. (i) No proceeds of the Loans will be
used to acquire any security in any transaction which is subject to Sections 13
and 14 of the Securities Exchange Act of 1934 (provided, however, that this
provision shall not prohibit Borrower from investing in certain value added
cooperatives for the purposes of carrying out its overall business operations);
(ii) Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System); and (iii) no
proceeds of the Loans will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock;


(h)    Liens. Except as created by the Loan Documents and Permitted Liens, there
is no lien, security interest or other charge or encumbrance, and no other type
of preferential arrangement, upon or with respect to any of the properties or
income of Borrower, which secures Debt of any Person, except as described in
Schedule 5.02(a);




GP:4879178v4                                                i

--------------------------------------------------------------------------------





(i)    Taxes. Borrower has filed or caused to be filed all federal, state and
local tax returns that are required to be filed and has paid all other taxes,
assessments, and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable, except where the payment
of such tax, assessment, government charge or levy is being contested in good
faith and by appropriate proceedings and adequate reserves in compliance with
GAAP have been set aside on Borrower’s books therefore;


(j)    Solvency. As of and from and after the date of this Agreement, Borrower:
(i) owns and will own assets the fair saleable value of which are: (A) greater
than the total amount of liabilities (including contingent liabilities); and
(B) greater than the amount that will be required to pay the probable
liabilities of its then existing debts as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to it; (ii) has capital that is not unreasonably small in relation to
its business as presently conducted or any contemplated or undertaken
transaction; and (iii) does not intend to incur and does not believe that it
will incur debts beyond its ability to pay such debts as they become due;


(k)    Location of Inventory and Farm Products; Third Parties in Possession;
Crops. Borrower’s inventory and farm products pledged as collateral under the
Security Agreement are located at the places (or, as applicable, jurisdictions)
specified in Schedule 4.01(k) for Borrower, except to the extent any such
inventory and farm products are in transit. Schedule 4.01(k) correctly
identifies, as of the date hereof, the landlords or mortgagees, if any, of each
of its locations identified in Schedule 4.01(k) currently leased or owned by
Borrower. Except for the Persons identified on Schedule 4.01(k), no Person other
than Borrower and Lender has possession of any of the Collateral. Except as
described in above, none of its Collateral has been located in any location
within the past four months other than as set forth on Schedule 4.01(k) for
Borrower;


(l)    Office Locations; Fictitious Names; Predecessor Companies; Tax I.D.
Number. Borrower’s chief place of business, its chief executive office, and its
jurisdiction of organization is located at the place identified for Borrower on
Schedule 4.01(l). Within the last four months it has not had any other chief
place of business, chief executive office, or jurisdiction of organization.
Schedule 4.01(l) also sets forth all other places where Borrower keeps its books
and records and all other locations where Borrower has a place of business.
Borrower does not do business nor has Borrower done business during the past
five (5) years under any trade-name or fictitious business name except as
disclosed on Schedule 4.01(l). Schedule 4.01(l) sets forth an accurate list of
all names of all predecessor companies of Borrower including the names of any
entities it acquired (by stock purchase, asset purchase, merger or otherwise)
and the chief place of business and chief executive office of each such
predecessor company. For purposes of the foregoing, a “predecessor company”
shall mean any Person whose assets or equity interests are acquired by Borrower
or who was merged with or into Borrower within the last four months prior to the
date hereof. Borrower’s United States Federal Income Tax I.D. Number and state
organizational identification number are identified on Schedule 4.01(l);




GP:4879178v4                                                i

--------------------------------------------------------------------------------





(m)    Title to Properties. Borrower has such title or leasehold interest in and
to the Real Property owned or leased by it as is necessary or desirable to the
conduct of its business and valid and legal title or leasehold interest in and
to all of its Personal Property, including those reflected on the financial
statements of Borrower previously delivered to Lender, except those which have
been disposed of by Borrower subsequent to the date of such delivered financial
statements which dispositions have been in the ordinary course of business or as
otherwise expressly permitted hereunder;


(n)    Disclosure. All factual information furnished by or on behalf of the
Borrower in writing to Lender (including, without limitation, all factual
information contained in the Loan Documents) for purposes of or in connection
with this Agreement, the other Loan Documents or any transaction contemplated
herein or therein is, and all other such factual information hereafter furnished
by or on behalf of Borrower to Lender, will be true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information not
misleading in any material respect at such time in light of the circumstances
under which such information was provided;


(o)    Operation of Business. Borrower possesses all licenses, permits,
franchises, patents, copyrights, trademarks, and tradenames, or rights thereto,
necessary to conduct its business substantially as now conducted and will obtain
all such licenses, permits, franchises, patents, copyrights, trademarks, and
tradenames, or rights thereto necessary to conduct its business as presently
proposed to be conducted except those that the failure to so possess could not
reasonably be expected to have a Material Adverse Effect on its financial
condition or operations, and Borrower is not in violation of any valid rights of
others with respect to any of the foregoing except violations that could not
reasonably be expected to have such a Material Adverse Effect;
    
(p)    Intellectual Property. The Borrower owns, or has the legal right to use,
all patents, trademarks, tradenames, copyrights, technology, know-how and
processes necessary for it to conduct its business as currently conducted and
will own or obtain the legal right to use all patents, trademarks, tradenames,
copyrights, technology, know-how and processes necessary for it to conduct its
business as currently conducted (collectively the “Intellectual Property”),
except for those the failure to own or have such legal right to use could not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, set forth in Schedule 4.01(p) is a list of all Intellectual Property
registered with the United States Copyright Office or the United States Patent
and Trademark Office and owned by Borrower or that Borrower has the right to
use. Except as provided in Schedule 4.01(p), no claim has been asserted and is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does Borrower know of any such claim, and, to the knowledge of
Borrower, the use of such Intellectual Property by Borrower does not infringe on
the rights of any Person, except for such claims and infringements that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;


(q)    Employee Benefit Plans. Borrower is in compliance in all material
respects with the applicable provisions of the Employee Retirement Income
Security Act of 1974, as


GP:4879178v4                                                i

--------------------------------------------------------------------------------





amended, and the regulations and published interpretations thereunder, the
failure to comply with which could have a Material Adverse Effect on Borrower;


(r)    Investment Company Act. Borrower is not required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended;


(s)    Compliance with Laws. Borrower is in compliance in all material respects
with all laws, rules, regulations, ordinances, codes, orders, and the like, the
failure to comply with which could have a Material Adverse Effect on Borrower;


(t)    Environmental Compliance. Borrower, except as set forth in Schedule
4.01(t), is in material compliance with all applicable Environmental Laws; and


(u)    Material Change. Borrower has performed all of its material obligations,
other than those obligations for which performance is not yet due, under all
Material Contracts and, to the knowledge of Borrower, each other party thereto
is in compliance with each such Material Contract. Each such Material Contract
is in full force and effect in accordance with the terms thereof. Borrower has
made available a true and complete copy of each such Material Contract for
inspection by Lender.


ARTICLE V.
COVENANTS OF THE BORROWER


Section 5.01.    Affirmative Covenants. So long as any Loan Obligations remain
unpaid or Lender shall have any commitment hereunder, Borrower shall, unless
Lender shall otherwise consent in advance in writing:


(a)    Compliance with Laws, etc. Comply in all material respects with all
applicable laws, rules, regulations and orders, such compliance to include,
without limitation, (i) all applicable zoning and land use laws; (ii) all
employee benefit and Environmental Laws, and (iii) paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith;


(b)    Visitation Rights; Field Examination. At any reasonable time and from
time to time, permit Lender or representatives, to (i) examine and make copies
of and abstracts from the records and books of account of Borrower, and (ii)
enter onto the property of Borrower to conduct unannounced field examinations
and collateral inspections, with such frequency as Lender in its sole reasonable
discretion may deem appropriate; provided; however, Lender and its
representatives shall follow Borrower’s safety standards and protocols, and
shall not disrupt the business operations of Borrower, and (iii) discuss the
affairs, finances, and accounts of Borrower with any of Borrower’s officers or
directors. Borrower consents to and authorizes Lender to enter onto the property
of Borrower for purposes of conducting the examinations, inspections and
discussions provided above. Upon and during the occurrence of an Event of
Default or in the event that there are deemed by Lender to be any material
inconsistencies and/or material noncompliance with respect to any financial or
other reporting on the part of


GP:4879178v4                                                i

--------------------------------------------------------------------------------





Borrower, any and all visits and inspections deemed necessary or desirable on
account of such Event of Default, inconsistency and/or noncompliance shall be at
the expense of Borrower. In addition to the foregoing, at any reasonable time
and from time to time, Borrower also shall permit Lender or representatives
thereof, at the expense of Lender, to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, Borrower,
and to discuss the affairs, finances and accounts of Borrower with any of its
respective officers or directors;


(c)    Reporting Requirements. Furnish to Lender:


(i)    As soon as available, but in no event later than 120 days after the end
of each fiscal year of Borrower occurring during the term hereof, annual
consolidated financial statements of Borrower, prepared in accordance with GAAP
consistently applied and in a format that demonstrates any accounting or
formatting change that may be required by the various jurisdictions in which the
business of Borrower is conducted (to the extent not inconsistent with GAAP).
Such financial statements shall: (i) be audited by independent certified public
accountants selected by Borrower and acceptable to Lender; (ii) be accompanied
by a report of such accountants containing an certified opinion, without
qualification, thereon reasonably acceptable to Lender; (iii) be prepared in
reasonable detail, and in comparative form; and (iv) include a balance sheet, a
statement of income, a statement of stockholders’, members’ or partner’s equity,
a statement of cash flows, and all notes and schedules relating thereto and any
management letter.


(ii)    As soon as available and in any event within 30 days after the end of
each month, balance sheets of Borrower as of the end of such month and statement
of income of Borrower for the period commencing at the end of the previous
fiscal year and ending with the end of such month, prepared in accordance with
GAAP. Such monthly statements shall be certified by an authorized officer of
Borrower. With each monthly statement delivered at the end of a calendar
quarter, the monthly statement shall be accompanied by a Compliance Certificate
which: (A) states that no Event of Default, and no event or condition that but
for the passage of time, the giving of notice or both would constitute an Event
of Default, has occurred or is in existence; and (B) shows in detail
satisfactory to Lender the calculation of, and Borrower’s compliance with, each
of the covenants contained in Sections 5.01(d), and 5.01(f);


(iii)    As soon as available but in no event later than 30 days after the end
of each of the first three fiscal quarters of each fiscal year of Borrower
occurring during the term hereof, unaudited quarterly consolidated financial
statements of Borrower, in each case prepared in accordance with GAAP in all
material respects consistently applied (except for the omission of footnotes and
for the effect of normal year-end audit adjustments) and in a format that
demonstrates any accounting or formatting change that may be required by various
jurisdictions in which the business of Borrower is conducted (to the extent not
inconsistent with GAAP). Each of such financial statements shall (i) be prepared
in reasonable detail and in comparative form, including a comparison of actual
performance to the budget for such quarter and year-to-date, delivered to Lender
under Subsection 5.01(c) below, and (ii) include a balance sheet, a statement of
income for such quarter and for the period year-to-date, and such other
quarterly statements as Lender may specifically request which quarterly
statements shall include any and all supplements thereto. Such quarterly
statements shall be certified by an authorized


GP:4879178v4                                                i

--------------------------------------------------------------------------------





officer of Borrower, and be accompanied by a Compliance Certificate which:
(A) states that no Event of Default, and no event or condition that but for the
passage of time, the giving of notice or both would constitute an Event of
Default, has occurred or is in existence; and (B) shows in detail satisfactory
to Lender the calculation of, and Borrower’s compliance with, each of the
covenants contained in Sections 5.01(d), and 5.01(f);


(iv)    Intentionally Omitted;


(v)    promptly upon Lender’s request therefor, copies of all reports and
notices which Borrower or any of its subsidiaries files under ERISA with the
Internal Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or which the Borrower or any its subsidiary receives from
such Corporation;


(vi)    notwithstanding the foregoing Section 5.01(c)(v), provide to Lender
within 30 days after it becomes aware of the occurrence of any Reportable Event
(as defined in Section 4043 of ERISA) applicable to Borrower or any of its
subsidiaries, a statement describing such Reportable Event and the actions it
proposes to take in response to such Reportable Event;


(vii)    by November 1 of each fiscal year of Borrower, an annual (with monthly
break out) operating and capital assets budget of Borrower for the immediately
succeeding fiscal year containing, among other things, pro forma financial
statements and forecasts for all planned lines of business;
    
(viii)    as soon as available but in any event not more than 30 days after the
end of each month, production reports for the immediately preceding calendar
month setting forth corn inputs, ethanol output, DDGS and CO2 output, and
natural gas usage, together with such additional production information as
requested by Lender;


(ix)    promptly, upon the occurrence of an Event of Default or an event or
condition that but for the passage of time or the giving of notice or both would
constitute an Event of Default, notice of such Event of Default or event;


(x)    promptly after the receipt thereof, a copy of any management letters or
written reports submitted to Borrower by its independent certified public
accountants with respect to the business, financial condition or operation of
Borrower;


(xi)    promptly after the receipt thereof, a copy of any notice of default
under any Long-Term Marketing Agreement;


(xii)    promptly after transmittal or filing thereof by Borrower, copies of all
proxy statements, notices and reports as it shall send to its members and copies
of all registration statements (without exhibits) and all reports which it files
with the Securities and Exchange Commission (or any governmental body or agency
succeeding to the functions of the Securities and Exchange Commission), and
promptly after the receipt thereof by Borrower, copies of all management letters
or similar documents submitted to Borrower by independent


GP:4879178v4                                                i

--------------------------------------------------------------------------------





certified public accountants in connection with each annual and any interim
audit of the accounts of Borrower or of Borrower and any of its subsidiaries.


(xiii)    such other information respecting the condition or operations,
financial or otherwise, of Borrower or any of its respective subsidiaries as
Lender may from time to time reasonably request;


(xiv)     promptly after the commencement thereof, notice of the commencement of
all actions, suits, or proceedings before any court, arbitrator, or government
department, commission, board, bureau, agency, or instrumentality affecting
Borrower or any of its subsidiaries which, if determined adversely, could have a
Material Adverse Effect on any of Borrower or its subsidiaries;


(xv)    without limiting the provisions of Section 5.01(c)(xiv) above, promptly
after receipt thereof, notice of the receipt of all pleadings, orders,
complaints, indictments, or any other communication alleging a condition that
may require Borrower or any of its subsidiaries to undertake or to contribute to
a cleanup or other response under all laws relating to environmental protection,
or which seek penalties, damages, injunctive relief, or criminal sanctions
related to alleged violations of such laws, or which claim personal injury or
property damage to any person as a result of environmental factors or
conditions;


(xvi)    promptly after filing, receipt or becoming aware thereof, copies of any
filings or communications sent to and notices or other communications received
by Borrower or any of its subsidiaries from any Governmental Authority,
including, without limitation, the Securities and Exchange Commission, the FCC,
the PUC, or any other state utility commission relating to any material
noncompliance by Borrower or any of its subsidiaries with any laws or with
respect to any matter or proceeding the effect of which, if adversely
determined, could have a Material Adverse Effect on any of Borrower of its
subsidiaries;


(xvii)    promptly after becoming aware thereof, notice of any matter which has
had or could have a Material Adverse Effect on Borrower or its subsidiaries;


(xviii)    Beginning with the first (1st) month following the Closing Date, as
soon as available and in any event within 30 days after the end of each month,
Borrower shall cause its trade provider/risk manager to deliver to Lender a
summary of all transactions relating to the Project or Borrower’s business
occurring during the previous month; and


(xix)    Beginning with the first (1st) month following the Closing Date, as
soon as available and in any event within 30 days after the end of each month, a
hedging report summary, completed by the Borrower’s grain manager, providing all
current and future hedge positions held by the Borrower relating to the
Borrower’s ethanol, grain and natural gas contracts, in detail satisfactory to
the Lender.


(xx)    Beginning with the first (1st) month following the Closing Date, as soon
as available and in any event within 30 days after the end of each month, a
deferred pay and price report summary, completed by the Borrower’s grain
manager, listing in detail


GP:4879178v4                                                i

--------------------------------------------------------------------------------





satisfactory to the Lender all of Borrower’s outstanding deferred pay contracts,
deferred price contracts, deferred pay bushels and dollar amounts, deferred
price bushels and corresponding hedging contracts, open bushels, and such other
information as Lender may from time to time reasonably request.


(d)    Working Capital. Maintain Working Capital of at least (a) $27,500,000.00
from the Closing Date until completion of the Project, and (b) $30,000,000.00
from the completion of the Project and continually thereafter, in each case
including without limitation as set forth in Section 5.02(b) on pre- and a
post-Distribution basis. Borrower’s compliance with this covenant will be tested
quarterly using Borrower’s financial statements provided pursuant to Section
5.01(c);


(e)    Reserved.


(f)    Debt Service Coverage Ratio. As of December 31, 2017, and December 31st
of each year thereafter, the Debt Service Coverage Ratio of the Borrower for the
preceding twelve (12) months shall be not less than 1.15 to 1.00. Each
measurement of the Debt Service Coverage Ratio shall be based upon the audit
quality year-end financial statements of the Borrower for the applicable year.


(g)    Reserved.
    
(h)    Liens. There shall be no lien, security interest or other charge or
encumbrance, and no other type of preferential arrangement, upon or with respect
to any of the properties or income of Borrower, which secures Debt of any
Person, except for the security interests of the Security Agreement or except as
described in Schedule 5.02(a) and Permitted Liens;


(i)    Landlord and Mortgagee Waivers. Obtain and furnish to Lender as soon as
available, waivers, acknowledgments and consents, duly executed by each:
(i) real property owner, landlord and mortgagee having an interest in any of the
premises owned or leased by Borrower or in which any Collateral of Borrower is
located or to be located (and if no Collateral of Borrower is located at a
parcel of property not owned or leased by a Borrower, no such waivers,
acknowledgments or consents will be required); and (ii) third party holding any
Collateral, all in form and substance acceptable to Lender, except as otherwise
agreed to by Lender;


(j)    Insurance. Maintain insurance with financially sound and reputable
insurance companies in such amounts and covering such risks as are usually
carried by entities engaged in similar businesses and owning similar properties
in the same general areas in which Borrower operates, and make such increases in
the type of amount or coverage as Lender may reasonably request. Borrower shall
maintain, at a minimum, directors and officers liability insurance, commercial
liability insurance, business interruption insurance, builder’s risk insurance,
and general commercial property insurance. All such policies insuring any
collateral for Borrower’s obligations to Lender shall have lender or mortgagee
loss payable clauses or endorsements in form and substance reasonably acceptable
to Lender. Each insurance policy


GP:4879178v4                                                i

--------------------------------------------------------------------------------





covering Collateral shall be in compliance with the requirements of the Security
Agreement in all material respects;


(k)    Property and Insurance Maintenance. Maintain and preserve all of its
property and each and every part and parcel thereof that is necessary to or
useful in the proper conduct of its business in good repair, working order, and
condition, ordinary wear and tear excepted, and in compliance with all
applicable laws, and make all reasonable alterations, replacements, and
improvements thereto as may from time to time be necessary in order to ensure
that its properties remain in good working order and condition and compliance.
Borrower agrees that upon the occurrence and continuing existence of an Event of
Default, at Lender’s request, which request may not be made more than once a
year, Borrower will furnish to Lender a report on the condition of Borrower’s
and any of its subsidiaries’ property prepared by a professional engineer
satisfactory to Lender;


(l)    Keeping Books and Records. Maintain and cause each of its subsidiaries
to, maintain proper books of record and account in which full, true, and correct
entries in conformity with GAAP shall be made of all dealings and transactions
in relation to its business and activities;


(m)    Food Security Act Compliance. If Borrower acquires any Collateral which
may have constituted farm products in the possession of the seller or supplier
thereof, such Borrower shall, at its own expense, use commercially reasonable
efforts to take such steps to insure that all Liens (except the liens granted
pursuant hereto) in such acquired Collateral are terminated or released,
including, without limitation, in the case of such farm products produced in a
state which has established a Central Filing System (as defined in the Food
Security Act), registering with the Secretary of State of such state (or such
other party or office designated by such state) and otherwise take such
reasonable actions necessary, as prescribed by the Food Security Act, to
purchase farm products free of liens (except the liens granted pursuant hereto);
provided, however, that such Borrower may contest and need not obtain the
release or termination of any lien asserted by any creditor of any seller of
such farm products, so long as it shall be contesting the same by proper
proceedings and maintain appropriate accruals and reserves therefor in
accordance with the GAAP. Upon Lender’s request made, Borrower agrees to forward
to Lender promptly after receipt copies of all notices of liens and master lists
of Effective Financing Statements delivered to Borrower pursuant to the Food
Security Act, which notices and/or lists pertain to any of the Collateral. Upon
Lender’s request, Borrower agrees to provide Lender with the names of Persons
who supply Borrower with such farm products and such other information as Lender
may reasonably request with respect to such Persons;


(n)    Warehouse Receipts. If any warehouse receipt or receipts in the nature of
a warehouse receipt is issued in respect of any portion of the Collateral, then
Borrower: (i) will not permit such warehouse receipt or receipts in the nature
thereof to be “negotiable” as such term is used in Article 7 of the Uniform
Commercial Code; and (ii) will deliver all such receipts to Lender (or a Person
designated by Lender) within five (5) days of Lender’s request and from time to
time thereafter. If no Event of Default exists, Lender agrees to deliver to such
Borrower any receipt so held by Lender upon such Borrower’s request in
connection with such sale or


GP:4879178v4                                                i

--------------------------------------------------------------------------------





other disposition of the underlying inventory, if such disposition is in
ordinary course of such Borrower’s business;


(o)    Management of Borrower. Promptly, and in any event within 10 Business
Days, provide written notice to the Lender of any change in the President, Chief
Financial Officer, or Plant Manager of Borrower from those set forth on
Schedule 5.01(o) hereto;


(p)    Compliance with Other Agreements. Borrower will perform in all material
respects all obligations and abide in all material respects by all covenants and
agreements contained in the following agreements: (i) any and all Long Term
Marketing Agreements; and (ii) any other Material Contracts;
    
(q)    Deposit Accounts. Other than the petty cash Deposit Account of Borrower
at Bank Iowa located in Lawler, Iowa, Borrower shall maintain all of its Deposit
Accounts with Lender at all times during the term of this Agreement;


(r)    Additional Assurances. Make, execute and deliver to Lender such
promissory notes, mortgages, deeds of trust, financing statements, control
agreements, instruments, documents and other agreements as Lender or its counsel
may reasonably request to evidence and secure the Loans and to perfect all
Security Interests.
                
Section 5.02.    Negative Covenants. So long as any of the Loan Obligations
remain unpaid or Lender shall have any commitment hereunder, Borrower will not,
without the prior written consent of Lender:


(a)    Liens, etc. Create or suffer to exist, or permit any of its subsidiaries
to create or suffer to exist, any lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement, upon or with respect
to any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its subsidiaries to assign, any right to receive income, in each
case to secure any Debt (as defined below) of any Person, other than “Permitted
Liens”:


(i)    those described on Schedule 5.02(a) hereto and renewals and extensions on
the same or substantially the same terms and conditions and at no increase in
the debt or obligation; or


(ii)    liens or security interests which are subject to an intercreditor and
subordination agreement in form and substance reasonably acceptable to Lender in
Lender’s sole discretion; or


(iii)    the liens or security interests of Lender in the Security Agreement,
Mortgage or otherwise; or


(iv)    liens (other than liens relating to environmental liabilities or ERISA)
for taxes, assessments, or other governmental charges that are not more than
30 days overdue or, if the execution thereof is stayed, which are being
contested in good faith by


GP:4879178v4                                                i

--------------------------------------------------------------------------------





appropriate proceedings diligently pursued and for which adequate reserves have
been established; or


(v)    liens of warehousemen, carriers, landlords, mechanics, materialmen, or
other similar statutory or common law liens securing obligations that are not
yet due and are incurred in the ordinary course of business or, if the execution
thereof is stayed, which are being contested in good faith by appropriate
proceedings diligently pursued and for which adequate reserves have been
established in accordance with GAAP; or


(vi)    liens resulting from good faith deposits to secure payments of workmen’s
compensation unemployment insurance, or other social security programs or to
secure the performance of tenders, leases, statutory obligations, surety,
customs and appeal bonds, bids or contracts (other than for payment of Debt); or


(vii)    any attachment or judgment lien not constituting an Event of Default;
or


(viii)    liens arising from filing UCC financing statements regarding leases
not prohibited by this Agreement; or


(ix)    customary offset rights of brokers and deposit banks arising under the
terms of securities account agreements and deposit agreements; or


(x)    any real estate easements and easements, covenants and encumbrances that
customarily do not affect the marketable title to real estate or materially
impair its use.


(b)    Distributions, etc. Declare or pay any dividends, purchase or otherwise
acquire for value any of its membership interests (units) now or hereafter
outstanding, or make any distribution of assets to its stockholders, members or
general partners as such, or permit any of its subsidiaries to purchase or
otherwise acquire for value any stock, membership interest or partnership
interest of the Borrower, provided, however, the Borrower may: (i) declare and
pay dividends or distributions payable in membership interests (units); (ii)
purchase or otherwise acquire shares of the membership interests (units) of the
Borrower with the proceeds received from the issuance of new membership
interests (units); (iii) make cash Distributions as frequently as quarterly;
provided that immediately prior to such Distribution, and after giving effect
thereto, no Default or Event of Default exists, and Borrower is in compliance
with all covenants set forth herein on a pre- and post-distribution basis,
including compliance with the Working Capital covenant set forth in Section
5.01(d) and the Debt Service Coverage Ratio covenant set forth in Section
5.01(f) (“Allowed Distributions”). For purposes of Allowed Distributions,
covenant compliance shall be certified to Lender on a signed Compliance
Certificate accompanied by interim internally-prepared monthly financial
statements or audited annual financial statements, following Borrower’s fiscal
year end, in each case delivered to Lender prior to making such Allowed
Distribution; and (iv) pay dividends or distributions which are immediately
reinvested in the Borrower (“Reinvestment Distributions”); provided, however,
that immediately prior to


GP:4879178v4                                                i

--------------------------------------------------------------------------------





the proposed payment of any dividends or Distributions permitted by this Section
5.02(b), or after giving effect thereto, no Default or Event of Default shall
exist. Notwithstanding anything in this Section 5.02(b), without a written
waiver from the Lender, aggregate Distributions made and declared in any fiscal
year shall not exceed one hundred percent (100%) of Borrower’s Net Income (book
income) for the fiscal year in which such Distributions are declared; or


(c)    Capital Expenditures. Make any investment in fixed assets in the
aggregate amount of $10,000,000.00 during any fiscal year during the term of
this Agreement. Notwithstanding the foregoing, Borrower may exceed the forgoing
amount in its 2017 fiscal year by an amount necessary to complete the Project;
or


(a)Consolidation, Merger, Dissolution, Etc. Directly or indirectly, merge or
consolidate with any other Person or permit any other Person to merge into or
with or consolidate with Borrower or any of its subsidiaries; or


(b)Indebtedness, etc. Create, incur, assume or suffer to exist any Debt or other
indebtedness, liabilities or obligations, whether matured or unmatured,
liquidated or unliquidated, direct or contingent, joint or several, without the
prior written consent of Lender, except: (i) the liabilities of Borrower to
Lender hereunder; (ii) trade accounts payable and accrued liabilities (other
than Debt) arising in the ordinary course of Borrower’s business; (iii) the
liabilities of Borrower described on Schedule 5.02(a), and (iv) contracts or
agreements other than Material Contracts arising in the ordinary course of
Borrower’s business; or


(f)    Organization; Name; Chief Executive Office. Change its state of
organization, name or the location of its chief executive office without the
prior written consent of Lender, except that the principal office shall be moved
to the plant site when construction of the administration office is
substantially complete; or


(a)Loans, Guarantees, etc. Make any loans or advances to (whether in cash,
in-kind, or otherwise) any Person, or directly or indirectly guaranty or
otherwise assure a creditor against loss in respect of any indebtedness,
obligations or liabilities (contingent or otherwise) of any Person; or


(h)    Subsidiaries; Affiliates. Form or otherwise acquire any subsidiary or
affiliated business, or acquire the assets of or acquire any equity or ownership
interest in any Person, unless such subsidiary, affiliate or Person executes and
delivers to Lender: (i) a guaranty of all of the Loan Obligations, in form and
substance acceptable to Lender in its sole discretion; (ii) security agreements
in form substantially similar to the Security Agreement; and (iii) such other
documents and amendments to this Agreement and the other Loan Documents as
Lender shall reasonably require; or


(i)    Transfer of Assets. Sell, lease, assign, transfer, or otherwise
voluntarily dispose of any of its assets, or permit any of its subsidiaries to
sell, lease, assign, transfer, or otherwise voluntarily dispose of any of its
assets except: (i) dispositions of inventory in the ordinary course of business;
and (ii) dispositions of: (A) obsolete or worn out equipment; (B) equipment or
real property not necessary for the operation of its business; or (C) equipment


GP:4879178v4                                                i

--------------------------------------------------------------------------------





or real property which is replaced with property of equivalent or greater value
as the property which is disposed;


(j)    Lines of Business. Engage in any line or lines of business activity other
than the production of ethanol and related by products;


(k)    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate or with any
director, officer or employee of Borrower or any Affiliate, except (i)
transactions listed on Schedule 5.02(k), (ii) transactions in the ordinary
course of and pursuant to the reasonable requirements of the business of
Borrower or any of its subsidiaries and upon fair and reasonable terms which are
fully disclosed to Lender and are no less favorable to Borrower or such
subsidiary than would be obtained in a comparable arm’s length transaction with
a person or entity that is not an Affiliate, and (iii) payment of compensation
to directors, officers and employees in the ordinary course of business for
services actually rendered in their capacities as directors, officers and
employees, provided such compensation is reasonable and comparable with
compensation paid by companies of like nature and similarly situated.
Notwithstanding the foregoing, upon the election of Lender, no payments may be
made with respect to any items set forth in clauses (i) and (ii) of the
preceding sentence upon the occurrence and during the continuation of a
Potential Default or an Event of Default;


(l)    Management Fees and Compensation. Directly or indirectly pay any
management, consulting or other similar fees to any Person, except (i) legal or
consulting fees paid to persons or entities that are not Affiliates of Borrower
or its subsidiaries for services actually rendered and in amounts typically paid
by entities engaged in Borrower’s or such subsidiary’s business, and (ii) fees
paid as listed on Schedule 5.02(l); or
        
(m)    Amendments to Organizational Documents. Amend its operating agreement,
management agreement or any other organizational documents in any material
respect without the prior written consent of Lender.


(n)    Completion of the Project. Without the prior express written consent of
Lender: (i) permit or suffer to exist an increase in the total cost for the
Project, as set forth on the 2017 Expansion Budget attached hereto as Exhibit B,
by more than 10%, or such other lesser amount, if the effect of such increase
would result in Borrower’s failure to remain in compliance with the financial
covenant set forth in Sections 5.01(d) and (f) or would otherwise result in an
Event of Default; or (ii) fail to achieve, fail to cause the achievement of, or
suffer to exist the failure to achieve, by no later than thirty (30) days after
the dates set forth below: (A) completion of work under the Agreement regarding
rail expansion and maintenance, between Borrower and MGA Railroad Construction,
Inc. by October 1, 2017; (B) completion of work under the Grain System Expansion
agreement dated December 27, 2016, between Borrower and J & D Construction, Inc.
by November 1, 2017; (C) completion of work under the Milling Expansion and
Reclaim Upgrades agreement dated December 27, 2016, between Borrower and J & D
Construction, Inc. by November 1, 2017; (D) completion of work under the
Agreement between Owner and Design/Builder dated March 10, 2017, between
Borrower and Nelson Engineering, Inc. by January 15, 2018; and (E) completion of
work under the


GP:4879178v4                                                i

--------------------------------------------------------------------------------





Equipment Purchase and Installation Agreement dated December 29, 2016, between
Borrower and ICM, Inc. by January 30, 2018; or (iii) Borrower shall fail to
deliver final mechanics lien waivers for all work on the Project within 30 days
following the Completion Date
        
ARTICLE VI.EVENTS OF DEFAULT AND REMEDIES


Section 6.01.    Events of Default. Each of the following events shall be an
“Event of Default”:


(a)    Borrower shall fail to pay any installments of principal or interest when
due; or


(b)    Borrower shall fail to pay any fees, expenses, charges or other amounts
payable hereunder or under the other Loan Documents or to make any deposit of
funds required under this Agreement when due, and the continuation of such
default for more than five (5) Business Days; or


(a)Any representation or warranty made by Borrower, or any of its officers or
directors on behalf of Borrower under or in connection with any Loan Document
shall prove to have been incorrect in any material respect when made; or


(c)    Borrower shall fail to perform or observe any term, covenant or agreement
contained in Sections 5.01(d) or (f); or


(d)    Borrower shall fail to deliver the financial statements or Compliance
Certificate under Section 5.01(c) within 5 days of the date due; or


(e)    Borrower shall fail to perform or observe any term, covenant or agreement
contained in any Loan Document (other than those listed in clauses (a)
through (d) of this Section 6.01) on its part to be performed or observed (other
than the covenants to pay the Loan Obligations) and any such failure shall
remain unremedied for fifteen (15) days after written notice thereof shall have
been given to Borrower by Lender, provided, however, that no Event of Default
shall be deemed to exist if, within said fifteen (15) day period, Borrower have
commenced appropriate action to remedy such failure and shall diligently and
continuously pursue such action until such cure is completed, unless such cure
is or cannot be completed within fifteen (15) days after written notice shall
have been given; or


(f)    Borrower shall fail to pay any indebtedness in an amount in excess of
$500,000.00 (either in any individual case or in the aggregate) excluding
indebtedness evidenced by the Notes and excluding Ordinary Trade Payable
Disputes, or any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such indebtedness; or any other default
under any agreement or instrument relating to any such indebtedness, or any
other event, shall occur and shall continue after the applicable grace period,
if any, specified in such agreement or instrument,


GP:4879178v4                                                i

--------------------------------------------------------------------------------





if the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such indebtedness (excluding Ordinary Trade
Payable Disputes); or any such indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof (excluding Ordinary Trade
Payable Disputes); or


(g)    Borrower shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against Borrower seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property, and, in the case of any such proceeding instituted against it (but not
instituted by it) either such proceeding shall remain undismissed or unstayed
for a period of 30 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against it or
the appointment of a receiver, trustee, custodian or other similar official for
it or for any substantial part of its property) shall occur; or Borrower shall
take any corporate action to authorize any of the actions set forth above in
this subsection; or 
    
(h)    Any one or more judgment(s) or order(s) for the payment of money in
excess of $500,000.00 in the aggregate shall be rendered against Borrower and
either: (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order; or (ii) there shall be any period of 10 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
        
(i)    Any provision of any Loan Document shall for any reason cease to be valid
and binding on Borrower or Borrower shall so state in writing and the invalidity
of such provision shall have a Material Adverse Effect on the enforceability of
this Agreement or on the Lender; or


(j)    The Mortgage or the Security Agreement shall for any reason, except to
the extent permitted by the terms thereof, cease to create a valid lien,
encumbrance or security interest in any of the property purported to be covered
thereby; or


(k)    The termination of any Long Term Marketing Agreement prior to its stated
expiration date, unless such Long Term Marketing Agreement is replaced by
another Long Term Marketing Agreement acceptable to Lender, within thirty (30)
days of the termination of such Long Term Marketing Agreement; or


(a)Borrower shall dissolve, merge, consolidate with other Persons, or suspend or
discontinue doing business; or


(m)    Construction of the Project is halted or abandoned prior to completion
for any period of thirty (30) consecutive days for any cause which is not beyond
the reasonable control of Borrower, its contractors and subcontractors; or




GP:4879178v4                                                i

--------------------------------------------------------------------------------





(n)    Intentionally omitted.; or


(o)     Any event, change or condition not referred to elsewhere in this Section
6.01 should occur which results in a Material Adverse Effect on Borrower, any
subsidiary or any guarantor of Borrower’s obligations hereunder; or


(p)     Any guarantee, suretyship, subordination agreement, maintenance
agreement, or other agreement furnished in connection with Borrower’s
obligations hereunder and under any Note shall, at any time, cease to be in full
force and effect, or shall be revoked or declared null and void, or the validity
or enforceability thereof shall be contested by the guarantor, surety or other
maker thereof, or any guarantor shall deny any further liability or obligations
thereunder, or shall fail to perform its obligations thereunder, or any
representation or warranty set forth therein shall be breached, or any guarantor
shall breach or be in default under the terms of any other agreement with Lender
(including any loan agreement or security agreement); or


(q)    The loss, suspension or revocation of, or failure to renew, any
franchise, license, certificate, permit, authorization, approval or the like now
held or hereafter acquired by Borrower or any of its subsidiaries, if such loss,
suspension, revocation or failure to renew could reasonably be expected to have
a Material Adverse Effect on Borrower or any regulatory or Governmental
Authority replaces the management of Borrower or any of its subsidiaries or
assumes control over Borrower or such subsidiary; or


(r)    Borrower should breach or be in default under a Material Contract in any
material respect, including any material breach or default, or any termination
shall have occurred, or any other event which would permit any party other than
Borrower to cause a termination, or any Material Contract shall have ceased for
any reason to be in full force and effect prior to its stated or optional
expiration date; or


(s)     Borrower should terminate, or materially change, amend or restate,
without Lender’s prior consent any Material Contract.
    
Section 6.02.    Remedies. Upon the occurrence of an Event of Default and at any
time while such Event of Default is continuing, Lender:


(a)    may accelerate the due date of the unpaid principal balance of the Notes,
all accrued but unpaid interest thereon and all other amounts payable under this
Agreement making such amounts immediately due and payable, whereupon the Notes,
all such interest and all such amounts shall become and be forthwith immediately
due and payable, without presentment, notice of intent to accelerate or notice
of acceleration, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to any of Borrower
under the Federal Bankruptcy Code, the Notes, all such interest and all such
amounts shall automatically become due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
Borrower;


(b)    may withhold any one or more Advances in its discretion, and terminate
Lender’s obligations, if any, under this Agreement to make any Advances
whereupon the commitment and obligations of Lender to extend credit or to make
Advances hereunder shall


GP:4879178v4                                                i

--------------------------------------------------------------------------------





terminate, and no disbursement of Loan funds by Lender will cure any default of
Borrower, unless Lender agrees otherwise in writing;


(c)may, by notice to Borrower, obtain the appointment of a receiver to take
possession of all Collateral, including, but not limited to all Personal
Property, including all fixtures and equipment leased, occupied or used by
Borrower. Borrower hereby irrevocably consents to the appointment of such
receiver and agrees to cooperate and assist any such receiver as reasonably
requested to facilitate the transfer of possession of the Collateral to such
receiver and to provide such receiver access to all books, records, information
and documents as requested by such receiver;


(d)in its discretion, enter the Real Property and take any and all actions
necessary in its judgment to complete construction of the Project, including but
not limited to making changes in Plans and Specifications, work or materials,
and entering into, modifying, or terminating any contractual arrangements,
subject to Lender’s right at any time to discontinue any work without liability.
If Lender elects to complete the Project, it will not assume any liability to
Borrower or any other person for completing the Project or for the manner or
quality of construction of the Project, and Borrower expressly waives any such
liability. Borrower irrevocably appoints Lender as its attorney‑in‑fact, with
full power of substitution, to complete the Project in Borrower’s name, or
Lender may elect to complete construction in its own name. In any event, all
sums expended by Lender in completing construction will be considered to have
been disbursed to Borrower and will be secured by the Mortgage and any other
instruments or documents securing the Loans, and any such sums that cause the
principal amount of the Loans to exceed the face amount of the Notes will be
considered to be an additional loan to Borrower bearing interest at the rate
provided in the Notes and will be secured by the Mortgage and any other
instrument or documents securing the Loans. The Lender will not have any
obligation under the Plans and Specifications prepared for the Project, any
studies, data, and drawings with respect thereto prepared by or for Borrower, or
the contracts and agreements relating to the Plans and Specifications, or the
aforesaid studies, data, and drawings, or to the construction of the Project
unless it expressly hereafter agrees in writing. The Lender will have the right
to exercise any rights of Borrower under those contracts and agreements or with
respect to such Plans and Specifications, studies, data, and drawings upon any
default by Borrower under this Agreement, and shall have such other rights and
remedies with respect thereto as are afforded a secured creditor under
applicable law; and


(e)    may, by notice to Borrower, require Borrower to pledge to Lender as
security for the Loan Obligations an amount in immediately available funds equal
to the then outstanding Letter of Credit Liabilities, such funds to be held in
an interest bearing cash collateral account at Lender without any right of
withdrawal by Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to Borrower or any of its
subsidiaries under the Federal Bankruptcy Code, Borrower shall, without notice,
pledge to Lender as security for the Loan Obligations an amount in immediately
available funds equal to


GP:4879178v4                                                i

--------------------------------------------------------------------------------





the then outstanding Letter of Credit Liabilities, such funds to be held in such
an interest bearing cash collateral account at Lender; and


(f)    may exercise all other rights and remedies afforded to Lender under the
Loan Documents or by applicable law or equity.


Section 6.03.    Remedies Cumulative. Each and every power or remedy herein
specifically given shall be in addition to every other power or remedy, existing
or implied, given now or hereafter existing at law or in equity, and each and
every power and remedy herein specifically given or otherwise so existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by Lender, and the exercise or the beginning of the exercise of one
power or remedy shall not be deemed a waiver of the right to exercise at the
same time or thereafter any other power or remedy. No delay or omission of
Lender in the exercise of any right or power accruing hereunder shall impair any
such right or power or be construed to be a waiver of any default or
acquiescence therein.


ARTICLE VII.MISCELLANEOUS


Section 7.01.    Amendments, etc. No amendment or waiver of any provision of any
Loan Document to which Borrower is a party, nor any consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be
agreed or consented to by Lender and Borrower in writing, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
Section 7.02.    Notices, etc. All notices and other communications provided for
under any Loan Document shall be in writing and mailed, faxed, or delivered at
the addresses set forth below, or at such other address as such party may
specify by written notice to the other parties hereto:


If to Borrower:                Homeland Energy Solutions, LLC
2779 Highway 24
Lawler, IA 52154
Telephone: (563) 238-5555
Fax: (563) 238-5557
Attention: Beth Eiler


With a copy to:            Brown, Winick, Graves, Gross, Baskerville &
Schoenebaum, P.L.C.
666 Grand Avenue, Suite 2000
Des Moines, IA 50309
Telephone: (515) 242-2400
Fax: (515) 323-8514
Attention: Thomas D. Johnson


If to Lender:                    Home Federal Savings Bank


GP:4879178v4                                                i

--------------------------------------------------------------------------------





50 - 14th Avenue East, Suite 100
Sartell, MN 56377
Telephone: (320) 654-4021
Facsimile: (320) 252-6516
Attention: Eric Oftedahl


With copies to:            Gray Plant Mooty
500 IDS Center
80 South 8th Street
Minneapolis, MN 55402
Facsimile: (612) 632-3274
Attention: Adam M. Nathe


All such notices and communications shall have been duly given and shall be
effective: (a) when delivered; (b) when transmitted via facsimile to the number
set forth above; (c) the Business Day following the day on which the same has
been delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service; or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid. Any confirmation sent by Lender to Borrower of any borrowing under this
Agreement shall, in the absence of manifest error, be conclusive and binding for
all purposes.


Section 7.03.    No Waiver; Remedies. No failure on the part of Lender to
exercise, and no delay in exercising, any right under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right under any Loan Document preclude any other or further exercise thereof or
the exercise of any other right. The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law.


Section 7.04.    Costs, Expenses and Taxes.


(a)    Borrower agrees, jointly and severally, to pay on demand all reasonable
costs and expenses in connection with the preparation, execution, delivery,
filing, recording and administration of the Loan Documents and the other
documents to be delivered under the Loan Documents, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for Lender
(who may be in-house counsel), and local counsel who may be retained by said
counsel, with respect thereto and with respect to advising Lender as to its
respective rights and responsibilities under the Loan Documents, and all costs
and expenses (including reasonable counsel fees and expenses) for Lender in
connection with the filing of the Financing Statements and the enforcement of
the Loan Documents and the other documents to be delivered under the Loan
Documents, including, without limitation, in the context of any bankruptcy
proceedings. In addition, Borrower agrees to pay on demand the expenses
described in this Agreement. In addition, Borrower shall pay any and all stamp
and other taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing and recording of the Loan Documents and the
other documents to be delivered under the Loan Documents, and agrees to save
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees. Upon
request of Borrower, Lender shall provide copies of all invoices for costs and
expenses to be reimbursed by Borrower under


GP:4879178v4                                                i

--------------------------------------------------------------------------------





this Agreement or any of the Loan Documents.


(b)    If, due to payments made by Borrower pursuant to Section 2.10 or due to
acceleration of the maturity of the Advances pursuant to Section 6.01 or due to
any other reason, Lender receives payments of principal of any Loan other than
on the last day of an Interest Period relating thereto, Borrower shall pay to
Lender on demand any amounts required to compensate Lender for any additional
losses, costs or expenses which it may incur as a result of such payment,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by Lender to fund or maintain such Loan.


Section 7.05.    Right of Set-off. The Lender is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, upon an Event of
Default, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by Lender to or for the credit or the account of Borrower against any
and all of the Loan Obligations, irrespective of whether or not Lender shall
have made any demand under such Loan Document and although deposits,
indebtedness or such obligations may be unmatured or contingent. The Lender
agrees promptly to notify Borrower after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of Lender under this Section 7.05 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which Lender may have.
 
Section 7.06.    Severability of Provisions. Any provision of this Agreement or
of any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or enforceability without invalidating the remaining provisions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.


Section 7.07.    Binding Effect; Successors and Assigns; Participations.


(a)    This Agreement shall be binding upon and inure to the benefit of
Borrower, Lender and their respective successors and assigns, except that
Borrower shall not have the right to assign or otherwise transfer its rights
hereunder or any interest herein without the prior written consent of Lenders.


(b)    Borrower agrees and consents to Lender’s sale or transfer, whether now or
later, of one or more participation interests in the Loans to one or more
purchasers, whether related or unrelated to Lender. Lender may provide, without
any limitation whatsoever, to any one or more purchasers, or potential
purchasers, any information or knowledge Lender may have about Borrower or about
any other matter relating to the Loans, and Borrower hereby waives any rights to
privacy it may have with respect to such matters; provided, however, that any
information received by any such purchaser or potential purchaser under this
provision which concerns the personal, financial or other affairs of Borrower
shall be received and kept by the purchaser or potential purchaser in full
confidence and will not be revealed to any other persons, firms or organizations
nor used for any purpose whatsoever other than for determining


GP:4879178v4                                                i

--------------------------------------------------------------------------------





whether or not to participate in the Loans and in accord with the rights of
Lender if a participation interest is acquired. Borrower additionally waives any
and all notices of sale of participation interests, as well as all notices of
any repurchase of such participation interest. Borrower also agrees that the
purchasers of any such participation interests will be considered as the
absolute owners of such interests in the Loans and will have all the rights
granted under the participation agreement or agreements governing the sale of
such participation interests. Borrower further waives all rights of offset or
counterclaim that it may have now or later against Lender or against any
purchaser of such a participation interest arising out of or by virtue of the
participation and unconditionally agrees that either Lender or such purchaser
may enforce Borrower’s obligation under the Loans irrespective of the failure or
insolvency of any holder of any interests in the Loans. Borrower further agrees
that the purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.


Section 7.08.    Consent to Jurisdiction.


(a)    Borrower hereby irrevocably submits to the jurisdiction of any Minnesota
state court or federal court over any action or proceeding arising out of or
relating to this Agreement, the Note and any instrument, agreement or document
related hereto or thereto to which Borrower is a party, and Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such Minnesota state court or federal court. Borrower
hereby irrevocably waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding. Borrower irrevocably consents to the service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding by the mailing of copies of such process to Borrower at its
address specified in Section 7.02. Borrower agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


(b)    Nothing in this Section 7.08 shall affect the right of Lender to serve
legal process in any other manner permitted by law or affect the right of Lender
to bring any action or proceeding against Borrower or its property in the courts
of other jurisdictions.
    
Section 7.09.    Governing Law. THIS AGREEMENT, THE SUPPLEMENTS, AND THE NOTES
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF MINNESOTA.


Section 7.10.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and on telecopy counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same agreement.


Section 7.11.    Survival. All covenants, agreements, representations and
warranties made by Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Advances and issuance of any Letters of Credit,


GP:4879178v4                                                i

--------------------------------------------------------------------------------





regardless of any investigation made by any such other party or on its behalf
and notwithstanding that Lender may have had notice or knowledge of any Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as any
Loan Obligations are outstanding and unpaid and so long as Lender has any
unexpired commitments under this Agreement or the Loan Documents. The expense
reimbursement, additional cost, capital adequacy and indemnification provisions
of this Agreement shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loan Obligations or the termination of this Agreement or any provision
hereof.


Section 7.12.    USA PATRIOT ACT. Federal law requires all financial
institutions to obtain, verify and record certain information to verify the
identity of each person or entity that opens an account, including deposit
accounts, treasury management accounts, loan account or other extension of
credit, or other financial services. The Lender will ask Borrower for Borrower’s
name, address, taxpayer identification number and such other information as will
allow Lender to identify Borrower. The Lender will verify and record the
information and will retain and maintain the record as required by the USA
PATRIOT ACT and implementing regulations. Borrower warrants and represents that
the information it provides to Lender for these purposes is and will be correct
and accurate.


Section 7.13.    WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY
IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT TO WHICH IT IS A
PARTY OR ANY INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.


Section 7.14.    Entire Agreement. THIS AGREEMENT, THE SUPPLEMENTS, THE NOTES,
AND THE OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
THERETO.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers and duly authorized, as of the date first above
written.


{SIGNATURE PAGE TO FOLLOW}


GP:4879178v4                                                i

--------------------------------------------------------------------------------





SIGNATURE PAGE FOR
MASTER LOAN AGREEMENT
BY AND BETWEEN
HOMELAND ENERGY SOLUTIONS, LLC
AND
HOME FEDERAL SAVINGS BANK
DATED: June 29, 2017


BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AMENDED AND
RESTATED MASTER LOAN AGREEMENT, AND BORROWER AGREES TO ITS TERMS. THIS AGREEMENT
IS DATED AS OF THE DATE FIRST ABOVE STATED.


HOMELAND ENERGY SOLUTIONS,        HOME FEDERAL SAVINGS BANK,
LLC, an Iowa limited liability company        a federally chartered stock
savings bank
organized under the laws of the United States










By:     /s/James Broghammer                By:    /s/ Eric
Oftedahl                James Broghammer                    Eric Oftedahl
Title: President/CEO                    Its: Vice President
   
      




STATE OF IOWA            )
                    ) ss.
COUNTY OF     Chickasaw        )


On this 29th day of June, 2017, before me a Notary Public within and for said
County, personally appeared James Broghammer, to me known, who being by me duly
sworn, did say that he is the President of Homeland Energy Solutions, LLC, the
limited liability company named in the foregoing instrument, and that said
instrument was signed on behalf of said company by authority of its board and as
the free act and deed of said company.


/s/ Katherine J. Balk            
Notary Public




GP:4879178v4                                                i

--------------------------------------------------------------------------------













EXHIBIT A
COMPLIANCE CERTIFICATE


TO:    Home Federal Savings Bank (“Lender”)


Pursuant to that certain Amended and Restated Master Loan Agreement dated as of
June 29, 2017 (as amended from time to time thereafter), by and between HOMELAND
ENERGY SOLUTIONS, LLC, an Iowa limited liability company (the “Borrower”), and
Lender, and all supplements and amendments thereto and extensions thereof (as
amended, the “Loan Agreement”), the undersigned hereby represents, warrants and
certifies to Lender as follows:


1.
The financial statement(s) attached hereto are complete and correct in all
material respects and fairly present the financial condition of Borrower as of
the date of said financial statement(s) and the result of its business
operations for the period covered thereby;



2.
Repeats and reaffirms to Lender each and all of the representations and
warranties made by Borrower in the Loan Agreement and the agreements referred to
therein or related thereto, and represents and warrants to Lender that each and
all of said warranties and representations are true and correct as of the date
hereof, except as disclosed in writing to Lender;



3.
No Event of Default (as that term is defined in the Loan Agreement), and no
event which with the giving of notice or the passage of time or both would
constitute an Event of Default, has occurred and is continuing as of the date
hereof; and



4.
All the calculations set forth below are made pursuant to the terms of the Loan
Agreement and are true and accurate as of the date of the attached financial
statements:



A.    Section 5.01(d) - Working Capital.
(tested quarterly, per covenant)


Required Working Capital                     $27,500,000.00 or
$30,000,000.00 following
completion of the Project                                 
(a)    Current Assets                        $_____________
(b)    Unused portion of the Term Revolving Commitment$_____________
(c)    Current Liabilities                    $_____________


Line (a) plus line (b) minus line (c)                $_____________




GP:4879178v4                                                i

--------------------------------------------------------------------------------





In Compliance                        Yes    _____     No    _____


B.    Section 5.01(e) - Debt Service Coverage Ratio.


Required Debt Service Coverage Ratio            1.15 to 1.00


(a)    EBITDA                        $______________
(b)    Equity Contributions                    $______________
(c)    Numerator (sum of lines (a) and (b))        $______________
(d)    Current Portion of Long Term Debt            $______________
(e)    Interest Expense                    $______________
(f)    Dividends and Distributions                $______________
(g)     Denominator (sum of lines (d) through (f))    $______________


Ratio of line (c) to line (g)                    ________ to 1.00


In Compliance                        Yes    _____    No_____




IN WITNESS WHEREOF, the undersigned has signed and delivered this Certificate to
Lender as of the ____ day of _________________, ____.




BORROWER:


HOMELAND ENERGY SOLUTIONS, LLC,
an Iowa limited liability company






By ____________________________
    
Its:




GP:4879178v4                                                i

--------------------------------------------------------------------------------





Schedule 3.01(d)
Real Property


Parcel A:


Parcel A in the Southeast Quarter of Section 1 lying southeasterly of railroad
in Township 95 North, Range 12 West of the 5th P.M., Chickasaw County, Iowa, as
shown in Document No. 2007-0823, in the office of the Chickasaw County Recorder.


AND


Parcel A in Section 1 lying northwesterly of railroad in Township 95 North,
Range 12 West of the 5th P.M., Chickasaw County, Iowa, as shown in Document No.
2007-0823, in the office of the Chickasaw County Recorder.


AND


Parcel A in the Northwest Quarter of Section 12 lying northwesterly of railroad
in Township 95 North, Range 12 West of the 5th P.M., Chickasaw County, Iowa, as
shown in Document No. 2007-0823, in the office of the Chickasaw County Recorder.


AND


Parcel D:


Parcel D in the Southwest Quarter of the Northwest Quarter and that part of the
Northwest Quarter of the Southwest Quarter in Section 6 lying northwesterly of
railroad in Township 95 North, Range 11 West of the 5th P.M., Chickasaw County,
Iowa, as shown in Document No. 2007-0823, in the office of the Chickasaw County
Recorder.


AND


Parcel E:


Parcel E in the Southwest Quarter of Section 6, Township 95 North, Range 11 West
of the 5th P.M., Chickasaw County, Iowa, as shown in Document No. 2007-1956, in
the office of the Chickasaw County Recorder.




GP:4879178v4                                                i

--------------------------------------------------------------------------------





Schedule 4.01(a)
Description of Certain Transactions Related to Borrowers’ Stock




None.




GP:4879178v4                                                i

--------------------------------------------------------------------------------





Schedule 4.01(f)
Description of Certain Threatened Actions, etc.


Homeland Energy Solutions, LLC v. Steven J. Retterath, Case No. EQCE074886


On June 13, 2013, the Company entered into an agreement with Steve Retterath, to
repurchase and retire all of the units owned by Mr. Retterath. The agreement
specifies that the Company was to repurchase and retire 25,860 membership units
owned by Mr. Retterath in exchange for $30 million, to be paid in two equal
installments, the first on or before the defined Closing date of August 1, 2013,
and the second on or before August 1, 2014. Mr. Retterath refused to perform his
obligations under the agreement on or before August 1, 2013, and on August 14,
2013, the Company filed a lawsuit against Mr. Retterath in Iowa state court to
enforce the terms of the repurchase agreement.


In July 2016, Mr. Retterath and his son and daughter-in-law filed a motion to
add a significant number of additional parties to the Iowa lawsuit along with
new claims against the Company. The Company filed a resistance to Mr.
Retterath’s attempts to expand the scope of the Iowa lawsuit. In November 2016,
the Iowa Court ruled that the Company’s original claims against Mr. Retterath to
enforce the repurchase agreement would proceed to trial in January 2017 as
scheduled and that any other issues that remain following that trial would be
tried after a ruling is issued in the January 2017 trial.


In January 2017, the Company went to trial with Mr. Retterath on the first part
of the Iowa state court case regarding whether the repurchase agreement is valid
and enforceable. On June 15, 2017, the Iowa state court issued its ruling
finding the repurchase agreement valid and enforceable and ordering Mr.
Retterath to perform his obligations under the repurchase agreement by August 1,
2017. The Company expects that Mr. Retterath may appeal the ruling by the Iowa
state court either now or after the court rules on the second part of the
lawsuit regarding the new claims brought by Mr. Retterath in July 2016.


GS CleanTech Corporation v. Homeland Energy Solutions, LLC, Case No.
1:13-cv-08017-LJM-DML


On August 9, 2013, GS Cleantech Corporation (“GS Cleantech”), a subsidiary of
Greenshift Corporation, filed a complaint in the United States District for the
Northern District of Iowa against the Company. The Company is one of more than
twenty ethanol manufacturers that were sued by GS Cleantech. The complaint
alleges that the Company’s operation of a corn oil extraction process infringes
patent rights claimed by GS Cleantech. GS Cleantech seeks royalties, damages and
potentially triple damages associated with the alleged infringement, as well as
attorney’s fees. The complaint was transferred to the United States District
Court for the Southern District of Indiana due to a finding that the action
involves questions of fact common to several other lawsuits which were joined in
a multi-district litigation (“MDL”). The MDL Court developed two tracks of
defendants in this litigation. The first track includes defendants which were
originally sued by GS Cleantech in 2010 and a second track of defendants sued in
2013 which includes the Company. On October 23, 2014, the MDL Court granted
summary judgment in favor of the first track defendants and found that the GS
Cleantech patents which the Company is alleged to have infringed are invalid.
Further, in a January 16, 2015 decision, the MDL ruled in favor of a stipulated
motion for partial summary judgment finding that all of the GS Cleantech patents
in the suit were invalid and, therefore, not infringed. GS Cleantech has said it
will appeal this decision when the remaining claim in the suit has been decided.
If


GP:4879178v4                                                i

--------------------------------------------------------------------------------





GS Cleantech successfully appeals the District Court’s findings of invalidity,
damages awarded GS Cleantech may be $1 million or more.


The only remaining claim in the lawsuit alleges that GS Cleantech inequitably
conducted itself before the United States Patent Office when obtaining the
patents at issue. A trial in the District Court for the Southern District of
Indiana on the single issue of inequitable conduct was held in October 2015. The
MDL Court ruled that GS Cleantech engaged in inequitable conduct. GS Cleantech
has asked the court to amend its ruling. The defendants are seeking damages
against GS Cleantech and its attorneys as a result of this finding of
inequitable conduct. We anticipate that if the determination of inequitable
conduct is not amended, GS Cleantech will appeal this decision along with the
summary judgment decision issued earlier.


Tina Haskenhoff v. Homeland Energy Solutions, LLC, Case No. LACV003218


On February 13, 2013, Tina Haskenhoff, a former employee of the Company, filed
suit against the Company alleging that she was wrongfully terminated from her
position. A trial was held in November 2014 and an adverse judgment was issued
against the Company in the amount of $1.4 million. In addition, the plaintiff in
the lawsuit is seeking attorney’s fees from the Company. The Company filed an
appeal of the district court judgment. The Supreme Court of Iowa recently ruled
on the Company’s appeal ordering a new trial in the case. The Company has an
insurance policy which is paying the cost of defending the lawsuit and damages
related to the lawsuit. The Company is vigorously defending the lawsuit. It is
difficult to determine the Company’s chance of success related to this lawsuit.








GP:4879178v4                                                i

--------------------------------------------------------------------------------





Schedule 4.01(k)
Location of Inventory and Farm Products; Third Parties in Possession; Crops


Homeland Address:     2779 Highway 24
Lawler, Iowa 52154


Mortgage in favor of Home Federal Savings Bank
Schedule 4.01(l)
Office Locations; Fictitious Names; Etc.


1.
Borrower’s chief place of business, its chief executive office and its
jurisdiction of organization is currently located at the following address:



Homeland Energy Solutions, LLC
2779 Highway 24
Lawler, Iowa 52154


2.
Borrower currently keeps its books and records at the follow address:



Homeland Energy Solutions, LLC
2779 Highway 24
Lawler, Iowa 52154


1.
Borrower has a place of business at the following locations:



Homeland Energy Solutions, LLC
2779 Highway 24
Lawler, Iowa 52154


2.
Borrower uses the following trade-names or fictitious business names:



None at this time.


3.
Borrower’s Federal Income Tax ID is 20-3919356; its Iowa Organizational ID is
#320428.



GP:4879178v4                                                i

--------------------------------------------------------------------------------





Schedule 4.01(p)
Intellectual Property


1.
Borrower owns the following Intellectual Property registered with the United
States Patent and Trademark Office:



None at this time.


2.
    Borrower was granted a perpetual and royalty free license by ICM, Inc.
(“ICM”) to use certain ethanol production technology necessary to operate our
ethanol plant.



GP:4879178v4                                                i

--------------------------------------------------------------------------------





Schedule 4.01(t)
Environmental Compliance


As of the date of this Agreement, the Borrower is in material compliance with
all applicable environmental laws/regulations.


GP:4879178v4                                                i

--------------------------------------------------------------------------------





Schedule 5.01(o)
Management


1.     The current management of Borrower is as follows:


President (Principal Executive Officer): James Broghammer            
Treasurer (Principal Financial Officer): Beth Eiler    
Plant Manager: Kevin Howes


    


GP:4879178v4                                                i

--------------------------------------------------------------------------------





Schedule 5.02(a)
Description of Certain Liens, Lease Obligations, etc.




A security interest held by DMG, Inc. d/b/a Malloy Electric against Homeland
Energy Solutions, LLC, as set forth in the Financing Statement filed on April
20, 2009 and the Continuation Statement filed on November 12, 2013. The
Financing Statement covers all consignment inventory now or hereafter provided
to debtor for purchase and use in debtor’s plant, including all consignment
inventory, proceeds, insurance, repairs, replacements, accessions, and
substitutions relating to said consignment inventory, now or hereafter acquired.




GP:4879178v4                                                i

--------------------------------------------------------------------------------





Schedule 5.02(k)
Transactions with Affiliates


Borrower has a wholly owned subsidiary called Homeland Export Solutions, Inc.
which is structured as an IC-DISC.


GP:4879178v4                                                i

--------------------------------------------------------------------------------





Schedule 5.02(l)
Management Fees and Compensation




Borrower has a management agreement with Cornerstone Resources LLC. Cornerstone
Resources LLC provides the services of James Broghammer, Borrower’s
President/CEO. Borrower pays Cornerstone Resources LLC a fee for the services
provided by James Broghammer.
.












GP:4879178v4                                                i